Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of November 26, 2008

among

AVISTA CORPORATION,

THE BANKS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent

 

 

 

UNION BANK OF CALIFORNIA, N.A. and WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Co-Lead Arrangers and Co-Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS    4

Section 1.01

   Defined Terms    4

Section 1.02

   Terms Generally    16 ARTICLE II THE CREDITS    17

Section 2.01

   Commitments    17

Section 2.02

   Loans    17

Section 2.03

   Notice of Borrowings    18

Section 2.04

   Repayment of Loans; Evidence of Debt    19

Section 2.05

   Fees    19

Section 2.06

   Interest on Loans    20

Section 2.07

   Default Interest    20

Section 2.08

   Alternate Rate of Interest    21

Section 2.09

   Termination, Reduction and Increase in Commitments    21

Section 2.10

   Prepayment    22

Section 2.11

   Reserve Requirements; Change in Circumstances    22

Section 2.12

   Change in Legality    24

Section 2.13

   Indemnity    24

Section 2.14

   Pro Rata Treatment    25

Section 2.15

   Sharing of Setoffs    25

Section 2.16

   Payments    26

Section 2.17

   Taxes    26

Section 2.18

   Termination or Assignment of Commitments under Certain Circumstances    28

Section 2.19

   Extension of Expiration Date    29 ARTICLE III REPRESENTATIONS AND WARRANTIES
   31

Section 3.01

   Organization; Powers    31

Section 3.02

   Authorization    31

Section 3.03

   Enforceability    31

Section 3.04

   Governmental Approvals    31

Section 3.05

   Financial Statements    31

Section 3.06

   No Material Adverse Change    32

Section 3.07

   Litigation; Compliance with Laws    32

Section 3.08

   Federal Reserve Regulations    32

Section 3.09

   Investment Company Act    33

Section 3.10

   No Material Misstatements    33

Section 3.11

   Employee Benefit Plans    33

Section 3.12

   Environmental and Safety Matters    33

Section 3.13

   Significant Subsidiaries    34

 

1



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS TO BORROWINGS AND EXTENSIONS    34

Section 4.01

   All Borrowings    34

Section 4.02

   First Borrowing    34

Section 4.03

   Extensions    36 ARTICLE V AFFIRMATIVE COVENANTS    37

Section 5.01

   Existence; Businesses and Properties    37

Section 5.02

   Insurance    37

Section 5.03

   Taxes and Obligations    38

Section 5.04

   Financial Statements, Reports, etc.    38

Section 5.05

   Litigation and Other Notices    39

Section 5.06

   ERISA    39

Section 5.07

   Maintaining Records; Access to Properties and Inspections    40

Section 5.08

   Use of Proceeds    40 ARTICLE VI NEGATIVE COVENANTS    40

Section 6.01

   Liens    40

Section 6.02

   Sale-Leaseback Transactions    43

Section 6.03

   Mergers, Consolidations and Acquisitions    43

Section 6.04

   Disposition of Assets    45

Section 6.05

   Consolidated Total Debt to Consolidated Total Capitalization Ratio    45

Section 6.06

   Avista Utilities Interest-Coverage Ratio    45

Section 6.07

   Public Utility Regulatory Borrowing Limits    46

Section 6.08

   Investments    46 ARTICLE VII EVENTS OF DEFAULT    46 ARTICLE VIII RELEASE OF
COLLATERAL    49

Section 8.01

   Release upon Commitment Reduction    49

Section 8.02

   Release upon Termination and Repayment    49 ARTICLE IX THE ADMINISTRATIVE
AGENT    49

Section 9.01

   Appointment and Powers    49

Section 9.02

   Limitation on Liability    50

Section 9.03

   Other Transactions with Borrower    50

Section 9.04

   Reimbursement; Indemnification    50

Section 9.05

   Absence of Reliance    51

Section 9.06

   Resignation of Administrative Agent    51

Section 9.07

   Syndication Agent and Documentation Agent    51 ARTICLE X MISCELLANEOUS    52

Section 10.01

   Notices    52

Section 10.02

   Survival of Agreement    53

Section 10.03

   Binding Effect    53

Section 10.04

   Successors and Assigns    53

 

2



--------------------------------------------------------------------------------

Section 10.05

   Expenses; Indemnity, Damage Waiver    56

Section 10.06

   Right of Setoff    57

Section 10.07

   Applicable Law    57

Section 10.08

   Waivers; Amendment    57

Section 10.09

   Interest Rate Limitation    58

Section 10.10

   Entire Agreement    58

Section 10.11

   Waiver of Jury Trial    58

Section 10.12

   Severability    58

Section 10.13

   Counterparts    58

Section 10.14

   Headings    59

Section 10.15

   Jurisdiction; Consent to Service of Process    59

Section 10.16

   USA Patriot Act Notification    59

 

Exhibit A    Form of Note Exhibit B    Form of Assignment and Assumption Exhibit
C    Form of Administrative Questionnaire Exhibit D    Form of Commitment
Increase Supplement Exhibit E    Form of Commitment Extension Supplement
Schedule 2.01    Names, Commitments and Addresses of Initial Banks Schedule 3.13
   Significant Subsidiaries Schedule 4.02(a)(ii)    Required Governmental
Approvals Schedule 6.01    Existing Secured Indebtedness

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 26, 2008, among AVISTA CORPORATION, a
Washington corporation, the Banks listed in Schedule 2.01, JPMORGAN CHASE BANK,
N.A., as Documentation Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent, and UNION BANK OF CALIFORNIA, N.A., as Administrative Agent.

The Borrower has requested that the Banks agree to make loans on a revolving
credit basis during the period commencing with the date hereof and ending on the
Expiration Date (as defined herein) in an aggregate principal amount not in
excess of $200,000,000 at any time outstanding (subject to increase at the
election of the Borrower by an aggregate amount not to exceed $50,000,000, upon
satisfaction of certain conditions as hereinafter provided). The proceeds of
such borrowings are to be used for general corporate purposes.

In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Administrative Agent” shall mean UBOC, as administrative agent for the Banks
under the Loan Documents, and any successor Administrative Agent appointed
pursuant to Section 9.06.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit C.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall mean this Agreement, including all exhibits and schedules
hereto.

 

4



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the greatest of
(a) the Reference Rate in effect on such day, (b) the sum of (i) the Federal
Funds Effective Rate in effect for such day plus (ii)  1/2 of 1% and (c) the
Eurodollar Rate for an Interest Period of 1 month commencing on such day. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Reference Rate shall be
effective on the date such change in the Reference Rate is adopted.

“Applicable Rate” shall mean, on any date with respect to the Facility Fee,
Eurodollar Loans or ABR Loans, the rate per annum set forth in the following
table in the “Facility Fee,” “Eurodollar Margin” or “ABR Margin” column, as
applicable, for the Pricing Level in effect for such date.

 

Pricing Level

   Facility
Fee     Eurodollar
Margin     ABR
Margin  

I

   0.25 %   1.50 %   1.50 %

II

   0.30 %   1.70 %   1.70 %

III

   0.35 %   1.90 %   1.90 %

IV

   0.40 %   2.10 %   2.10 %

V

   0.45 %   2.30 %   2.30 %

VI

   0.50 %   2.50 %   2.50 %

For purposes of determining which Pricing Level is applicable in the foregoing
table the following rules will apply:

“Pricing Level I” will be applicable at any date if, at such date, the Senior
Debt Rating is Fifth Lowest Investment Grade or higher;

“Pricing Level II” will be applicable at any date if, at such date, the Senior
Debt Rating is Fourth Lowest Investment Grade and Pricing Level I is not
applicable;

“Pricing Level III” will be applicable at any date if, at such date, the Senior
Debt Rating is Third Lowest Investment Grade and neither Pricing Level I nor
Pricing Level II is applicable;

“Pricing Level IV” will be applicable at any date if, at such date, the Senior
Debt Rating is Second Lowest Investment Grade and none of Pricing Level I,
Pricing Level II or Pricing Level III is applicable;

“Pricing Level V” will be applicable at any date if, at such date, the Senior
Debt Rating is Lowest Investment Grade and none of Pricing Level I, Pricing
Level II, Pricing Level III or Pricing Level IV is applicable;

 

5



--------------------------------------------------------------------------------

“Pricing Level VI” will be applicable at any date if, at such date, the Senior
Debt Rating is Highest Non-Investment Grade or lower.

In the event that the Borrower’s Senior Debt Ratings are split by one level, the
higher rating will apply. In the event the ratings are split by more than one
level, the level that is one level below the higher rating will apply.

“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Bank and an assignee in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent.

“Attributable Debt” shall mean, in connection with any Sale-Leaseback, the
present value (discounted in accordance with GAAP at the discount rate implied
in the lease) of the obligations of the lessee for rental payments during the
term of the lease.

“Availability Period” shall mean the period from and including the date of this
Agreement to but excluding the Expiration Date.

“Avista Utilities” means (a) prior to the consummation of the Reorganization
Transactions, the operating division of the Borrower which represents all the
regulated utility operations of the Borrower that are responsible for retail
electric and natural gas distribution, electric transmission services and
electric generation and production, and (b) from and after the consummation of
the Reorganization Transactions, the Borrower.

“Avista Utilities EBITDA” means, for any period, (a) Avista Utilities Net Income
for such period plus (b) in each case, without duplication and to the extent
deducted in computing Avista Utilities Net Income for such period, the sum for
such period of (i) income tax expense, (ii) interest expense, (iii) depreciation
and amortization expense, (iv) any extraordinary or non-recurring losses and
(v) other non-cash items reducing Avista Utilities Net Income for such period,
minus (c) in each case, without duplication and to the extent added in computing
Avista Utilities Net Income for such period, the sum of for such period of
(i) any extraordinary or non-recurring gains and (ii) other non-cash items
increasing Avista Utilities Net Income for such period, all as determined in
accordance with GAAP.

“Avista Utilities Interest Expense” means, for any period, interest expense of
Avista Utilities for such period determined in accordance with GAAP.

“Avista Utilities Net Income” means, for any period, the net income or loss of
Avista Utilities for such period determined in accordance with GAAP.

“Bank” shall mean (a) any person listed on Schedule 2.01 and (b) any person that
has been assigned any or all of the rights or obligations of a Bank pursuant to
Section 10.04.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

6



--------------------------------------------------------------------------------

“Bond Delivery Agreement” shall mean the Bond Delivery Agreement, dated as of
November 26, 2008, between the Borrower and the Administrative Agent.

“Borrower” shall mean Avista Corporation, a Washington corporation, and its
successors and assigns.

“Borrowing” shall mean a group of Loans of the same Type made on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of California or the State of New York) on which
banks are open for business in Los Angeles and New York City; provided that when
used in connection with a Eurodollar Loan the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in dollars
in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; provided, that no
event described in clause (a) or clause (b) shall constitute a “Change in
Control” if, immediately after giving effect to the transaction that would
otherwise constitute a Change in Control, the Senior Debt Rating assigned by two
nationally recognized credit rating agencies is equal to or higher than Lowest
Investment Grade.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 4.01 and 4.02 are first satisfied or waived.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Bank, (a) (i) in the case of a
Bank listed on Schedule 2.01, the amount set forth opposite such Bank’s name
under the heading “Commitment” on such Schedule and (ii) in the case of a Bank
that becomes a Bank pursuant to an assignment under Section 10.04, the amount
specified as assigned to such Bank in the Assignment and Assumption pursuant to
which such Bank becomes a Bank, in each case, as the same may be reduced from
time to time pursuant to Section 2.09(b), increased from time to time

 

7



--------------------------------------------------------------------------------

pursuant to Section 2.09(c), or reduced or increased from time to time pursuant
to assignments in accordance with Section 10.04, or (b) as the context may
require, the obligation of such Bank to make Loans in an aggregate unpaid
principal amount not exceeding such amount.

“Commitment Extension Supplement” shall have the meaning assigned to such term
in Section 2.19(e).

“Consolidated Total Capitalization” on any date means the sum, without
duplication, of the following with respect to the Borrower and its consolidated
subsidiaries: (a) total capitalization as of such date, as determined in
accordance with GAAP, (b) the current portion of liabilities which as of such
date would be classified in whole or part as long-term debt in accordance with
GAAP (it being understood that the noncurrent portion of such liabilities is
included in the total capitalization referred to in clause (a)), (c) all
obligations as lessee which, in accordance with GAAP, are capitalized as
liabilities (including the current portion thereof), and (d) all other
liabilities which would be classified as short-term debt in accordance with
GAAP.

“Consolidated Total Debt” on any date means the sum, without duplication, of the
following with respect to the Borrower and its consolidated subsidiaries:
(a) all liabilities which as of such date would be classified in whole or in
part as long-term debt in accordance with GAAP (including the current portion
thereof), (b) all obligations as lessee which, in accordance with GAAP, are
capitalized as liabilities (including the current portion thereof), (c) all
other liabilities which would be classified as short-term debt in accordance
with GAAP, and (d) all Guarantees of or by the Borrower.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Current Expiration Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“dollars” or “$” shall mean lawful money of the United States of America.

“Equity Interests” shall mean shares of stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a person, and all options, warrants or other
rights to acquire any such equity ownership interests in a person.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of
Article II.

“Eurodollar Rate” shall mean, for any Interest Period, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(a) the rate appearing on Bloomberg screen BBAM (or any successor thereto) as
the London interbank offered rate for deposits in dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period (provided, however, if more
than one such rate is specified on Bloomberg screen BBAM, the applicable rate
shall be the arithmetic mean of all such rates), multiplied by (b) the Statutory
Reserve Rate. If, for any reason, the rate specified in clause (a) above is not
available for any Interest Period, there shall be substituted for such rate, for
such Interest Period, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to the rate determined by the Administrative Agent to
be the offered rate on another page or service that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period. In the event
that the rates referenced in clause (a) above and in the preceding sentence are
not available, there shall be substituted for the rate specified in clause
(a) above the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) equal to the rate that would be offered to first-class banks in the
London interbank market by UBOC for deposits (for delivery on the first day of
the relevant Interest Period) in dollars of amounts in same-day funds comparable
to the principal amount of the applicable Loan by UBOC for which the Eurodollar
Rate is then being determined with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Existing Commitments” shall have the meaning assigned to such term in
Section 2.19(c).

“Expiration Date” shall mean November 24, 2009 or any later date to which such
date (or any subsequent Expiration Date) shall have been extended pursuant to
Section 2.19.

“Facility Fee” shall have the meaning assigned to such term in Section 2.05(a).

 

9



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as reported on such Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so reported
for any day that is a Business Day, the average of the quotations for the day of
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Facility Fee and the other fees referred to in
Section 2.05.

“Fifth Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is higher than Fourth
Lowest Investment Grade.

“Financial Officer” of any corporation shall mean the chief financial officer or
treasurer of such corporation.

“Financing Subsidiary” shall mean any Subsidiary of the Borrower created
specifically and solely for the purpose of providing financing directly to the
Borrower (and no other Subsidiary of the Borrower or other person) through the
issuance by such Subsidiary of debt or equity securities.

“First Mortgage” shall mean the Mortgage and Deed of Trust dated as of June 1,
1939, made by the Borrower in favor of Citibank, N.A., as successor trustee, as
the same has been amended, modified or supplemented to date and as the same may
be further amended, modified or supplemented from time to time hereafter.

“First Mortgage Bond” shall mean a first mortgage bond of the Forty-third Series
issued to the Administrative Agent on the Closing Date under a Supplemental
Indenture, in a principal amount equal to the total Commitments on the date of
execution and delivery of this Agreement, or any first mortgage bond issued
under a Supplemental Indenture to the First Mortgage in substitution for a First
Mortgage Bond, in each case in connection with a reduction or increase in the
total Commitments pursuant to Section 2.09(b) or (c).

“Fourth Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is higher than Third
Lowest Investment Grade but lower than Fifth Lowest Investment Grade.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” shall mean, whether domestic or foreign, any national,
federal, state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory agency,
authority, instrumentality, body or entity, including any central bank and any
comparable authority.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or to advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) to purchase property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.

“Highest Non-Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the highest rating granted by
the applicable credit-rating agency which is generally not treated as
“investment grade” in the ratings regime of that credit-rating agency.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional-sale or other title-retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited, if such obligations are without
recourse to such person, to the lesser of the principal amount of such
Indebtedness or the fair-market value of such property, (g) all Guarantees by
such person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, (i) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
amount that would be payable upon the acceleration, termination or liquidation
thereof) and (j) all obligations of such person as an account party in respect
of letters of credit and bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.

 

11



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean (a) in the case of any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part and
(b) in addition, in the case of a Eurodollar Loan that is part of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on, as the Borrower may
elect, the date 2 weeks thereafter or the numerically corresponding day (or, if
there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2, 3 or 6 months thereafter, and (b) as to any ABR Borrowing,
the period commencing on the date of such Borrowing and ending on the earlier of
(i) the next succeeding March 31, June 30, September 30 or December 31 and
(ii) the Expiration Date; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Investment” by any person shall mean (a) the purchase or other acquisition of
any Equity Interest in any other person, (b) any loan, advance or extension of
credit to any other person, (c) any contribution to the capital of any other
person, (d) any Guarantee of the liabilities of any other person or (e) any
other investment in any other person.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional-sale agreement,
capital lease or title-retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” shall mean this Agreement, the First Mortgage Bond, the First
Mortgage, the Supplemental Indenture, the Bond Delivery Agreement, any Notes and
the agreement between the Borrower and the Administrative Agent referred to in
Section 2.05(b).

“Loans” shall mean loans made by the Banks to the Borrower pursuant to this
Agreement.

“Lowest Investment Grade” shall mean that the Senior Debt Rating assigned to the
applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the lowest rating granted by
the applicable credit-rating agency which is generally treated as “investment
grade” in the ratings regime of that credit-rating agency.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean an effect on the business, assets,
operations or financial condition of the Borrower and the Subsidiaries taken as
a whole which could reasonably be expected to have a material adverse effect on
the creditworthiness of the Borrower.

 

12



--------------------------------------------------------------------------------

“Notes” shall mean any promissory notes of the Borrower, substantially in the
form of Exhibit A, evidencing Loans, as may be delivered pursuant to
Section 2.04.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“person” shall mean (a) a corporation, association, partnership, trust, limited
liability company, organization, business or individual or (b) a Governmental
Authority.

“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any ERISA Affiliate.

“Plan of Exchange” shall mean the Plan of Share Exchange, dated as of
February 13, 2006, between the Borrower and AVA Formation Corp., a Washington
corporation.

“Pro Rata Share” shall mean, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment. If the Commitments have
terminated or expired, the Pro Rata Shares of the Banks shall be determined
based upon the Commitments most recently in effect.

“Reference Rate” shall mean the variable rate of interest per annum established
by UBOC from time to time as its “reference rate.” Such “reference rate” is set
by UBOC as a general reference rate of interest for “prime” commercial lending
transactions, taking into account such factors as UBOC may deem appropriate, it
being understood that many of UBOC’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that UBOC may make various commercial or
other loans at rates of interest having no relationship to such rate. For
purposes of this Agreement, each change in the Reference Rate shall be effective
as of the opening of business on the date announced as the effective date of any
change in such “reference rate.”

“Register” shall have the meaning given to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

13



--------------------------------------------------------------------------------

“Renewing Bank” shall have the meaning assigned to such term in Section 2.19(a).

“Reorganization Transactions” shall mean the reorganization transactions
described in the AVA Formation Corp. Registration Statement under the Securities
Act of 1933 on Form S-4, filed on February 15, 2006, Registration
No. 333-131872, under the heading “Holding Company Proposal,” including the
Share Exchange and the Avista Capital Dividend, in each case as defined in said
Registration Statement, as amended by Amendment No. 1 thereto filed on March 23,
2006.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Banks” shall mean, at any time, Banks having Revolving Credit
Exposures representing more than 50.0% of the aggregate Revolving Credit
Exposures or, if there shall be no Revolving Credit Exposure, Banks having
Commitments representing more than 50.0% of the aggregate Commitments.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Credit Exposure” shall mean, with respect to any Bank at any time,
the sum of the outstanding principal amount of such Bank’s Loans at such time.

“RTO Transaction” shall mean any sale, transfer or other disposition of
transmission assets entered into in connection with the formation of a regional
transmission organization pursuant to or in a manner consistent with regulatory
requirements applicable to the Borrower.

“Sale-Leaseback” shall mean any arrangement whereby any person shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

“Second Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is higher than Lowest
Investment Grade but lower than Third Lowest Investment Grade.

“Senior Debt Rating” means, as of any date of determination, as of the close of
business on such date, the rating assigned to the Borrower’s most senior secured
public Indebtedness by a nationally recognized credit-rating agency selected by
the Borrower, reasonably approved by the Administrative Agent and not objected
to by the Required Lenders within five Business Days following notice of such
designation.

 

14



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean a Subsidiary meeting any one of the
following conditions: (a) the investments in and advances to such Subsidiary by
the Borrower and the other Subsidiaries, if any, as at the end of the Borrower’s
latest fiscal quarter exceeded 10% of the total assets of the Borrower and its
Subsidiaries at such date, computed and consolidated in accordance with GAAP; or
(b) the Borrower’s and the other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subsidiary as at the end of the
Borrower’s latest fiscal quarter exceeded 10% of the total assets of the
Borrower and its Subsidiaries at such date, computed and consolidated in
accordance with GAAP; or (c) the equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principles of such Subsidiary for the period of four consecutive
fiscal quarters ending at the end of the Borrower’s latest fiscal quarter
exceeded 10% of such income of the Borrower and its Subsidiaries for such
period, computed and consolidated in accordance with GAAP; or (d) such
Subsidiary is the parent of one or more Subsidiaries and together with such
Subsidiaries would, if considered in the aggregate, constitute a Significant
Subsidiary.

“Statutory Reserve Rate” shall mean a fraction, expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including for any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board and to which UBOC is subject for Eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that might be available from time to time to any Bank
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any applicable reserve percentage.

“subsidiary” shall mean, for any person (the “Parent”), any corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, limited liability company, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) are at the time directly or
indirectly owned or controlled by the Parent or one or more of its subsidiaries
or by the Parent and one or more of its subsidiaries.

“Subsidiary” shall mean a subsidiary of the Borrower.

 

15



--------------------------------------------------------------------------------

“Supplemental Indenture” shall mean the Forty-third Supplemental Indenture,
dated as of November 1, 2008, between the Borrower and Citibank, N.A., as
trustee under the First Mortgage, or any supplemental indenture to the First
Mortgage, in form and substance satisfactory to the Administrative Agent,
pursuant to which a First Mortgage Bond is issued in substitution for a First
Mortgage Bond, in connection with a reduction or increase in the total
Commitments pursuant to Section 2.09(b) or (c).

“Terminating Bank” shall have the meaning assigned to such term in
Section 2.19(c).

“Third Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is higher than Second
Lowest Investment Grade but lower than Fourth Lowest Investment Grade.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean, in the case of
a Loan or Borrowing, the Eurodollar Rate or the Alternate Base Rate.

“UBOC” shall mean Union Bank of California, N.A.

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP as in effect at that time.
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent and the Banks pursuant to Section 5.04
shall be prepared in accordance with GAAP as in effect at the time of such
preparation, and calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
conformity with GAAP as in effect at the time of such preparation. If the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Banks request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, such provision shall be
interpreted on the basis of GAAP as in effect at that time until such provision
is amended in accordance herewith.

 

16



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Bank agrees, severally and not jointly, to
make Loans to the Borrower, at any time and from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (a) the Revolving Credit Exposure of any Bank exceeding
such Bank’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments. Within the limits set forth in the preceding sentence, the
Borrower may borrow, pay or prepay, and reborrow Loans during the Availability
Period, subject to the terms, conditions and limitations set forth herein.

Section 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Banks ratably in accordance with their Commitments. The failure of any Bank
to make any Loan required to be made hereunder shall not in itself relieve any
other Bank of its obligation to lend hereunder (it being understood, however,
that no Bank shall be responsible for the failure of any other Bank to make any
Loan required to be made by such other Bank). The Loans comprising each
Borrowing shall be in the aggregate principal amount of $1,000,000 or a
whole-integer multiple of $100,000 in excess thereof.

(b) Subject to Section 2.08, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as the Borrower may request pursuant to Section 2.03.
Each Bank may at its option fulfill its Commitment with respect to any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Bank to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement or any applicable Note. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing which, if made, would result in an
aggregate of more than eight separate Eurodollar Loans of any Bank being
outstanding hereunder at any one time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.

(c) Subject to paragraph (e) below, each Bank shall make a Loan in the amount of
its Pro Rata Share of each Borrowing on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent in Los
Angeles, California, not later than 11:00 a.m., Pacific time, and the
Administrative Agent shall by 1:00 p.m., Pacific time, make available to the
Borrower in immediately available funds the amounts so received (i) by wire
transfer for credit to the account of the Borrower with Wells Fargo Bank,
National Association bearing Account Number 41688 14770; ABA # 121000248, re:
Avista Corp. or (ii) as otherwise specified by the Borrower in its notice of
Borrowing or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Banks. Unless the Administrative Agent shall

 

17



--------------------------------------------------------------------------------

have received notice from a Bank prior to the date of any Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s portion of
such Borrowing, the Administrative Agent may assume that such Bank has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have made
such portion available to the Administrative Agent, such Bank and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Bank, the Federal Funds Effective Rate. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Bank’s Loan as part of such Borrowing for purposes of this
Agreement.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Expiration Date.

(e) The Borrower may refinance all or any part of any Borrowing with a new
Borrowing of the same or a different Type, subject to the conditions and
limitations set forth in this Agreement. Any Borrowing or part thereof so
refinanced shall be deemed to be repaid or prepaid in accordance with
Section 2.04 or 2.10, as applicable, with the proceeds of the new Borrowing, and
the proceeds of the new Borrowing, to the extent they do not exceed the
principal amount of the Borrowing being refinanced, shall not be paid by the
Banks to the Administrative Agent or by the Administrative Agent to the Borrower
pursuant to paragraph (c) above.

Section 2.03 Notice of Borrowings.

(a) To request a Borrowing, the Borrower shall give the Administrative Agent
notice thereof (a) in the case of a Eurodollar Borrowing, not later than 9:00
a.m., Pacific time, three Business Days before a proposed borrowing and (b) in
the case of an ABR Borrowing, not later than 9:00 a.m., Pacific time, the day of
a proposed borrowing. Such notice shall be irrevocable and shall in each case
refer to this Agreement and specify (i) whether the Borrowing then being
requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day) and the amount thereof; and
(iii) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto. If no election as to the Type of Borrowing is specified in
any such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. If the Borrower shall not have given notice in
accordance with this Section 2.03 of its election to refinance a Borrowing or
given notice to the Administrative Agent not later than 9:00 a.m., Pacific time,
on the last day of the Interest Period applicable to such Borrowing that it will
not refinance such Borrowing, then the Borrower shall be deemed to have given
notice of an election to refinance such Borrowing with an ABR Borrowing. The
Administrative Agent shall promptly advise the Banks of any notice given
pursuant to this Section 2.03 and of each Bank’s portion of the requested
Borrowing.

 

18



--------------------------------------------------------------------------------

Section 2.04 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay each Bank the then
unpaid principal amount of each Loan of such Bank on the last day of the
Interest Period applicable to such Loan and on the Expiration Date. Each Loan
shall bear interest on the outstanding principal balance thereof as set forth in
Section 2.06.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and date of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal, interest
or fees due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any principal, interest or fees received
by the Administrative Agent hereunder for the account of the Banks and each
Bank’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Bank or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Bank may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Bank a Note
payable to the order of such Bank (or, if requested by such Bank, to such Bank
and its registered assigns). Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such Note is a registered Note, to such
payee and its registered assigns).

Section 2.05 Fees.

(a) The Borrower agrees to pay to each Bank, through the Administrative Agent,
on the first Business Day of January, April, July and October of each year and
on the date on which the Commitment of such Bank shall be reduced or terminated
as provided herein, a facility fee at the Applicable Rate (a “Facility Fee”) on
the daily amount of the Commitment of such Bank during the preceding quarter (or
shorter period commencing with the date hereof or ending with the Expiration
Date or the date on which the Commitment of such Bank shall be reduced or
terminated). The Facility Fees shall accrue on each day at a rate per annum
equal to the Applicable Rate in effect on such day. All Facility Fees shall be
computed on the basis of a

 

19



--------------------------------------------------------------------------------

year of 365 or 366 days, as the case may be, and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
Facility Fee due to each Bank shall commence to accrue on the date of this
Agreement and shall cease to accrue on the date on which the Commitment of such
Bank shall be terminated as provided herein.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees separately agreed between the Administrative Agent and the Borrower.

(c) Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.

(d) Interest computed on the basis of the Alternative Base Rate (including
interest payable on overdue amounts under Section 2.07) shall be computed on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed so long as the Reference Rate is the applicable rate for
calculation of the Alternate Base Rate, and on the basis of a year of 360 days
for the actual number of days elapsed so long as the Federal Funds Effective
Rate is the applicable rate for calculation of the Alternate Base Rate. Interest
computed on the basis of the Eurodollar Rate (including interest payable on
overdue amounts under Section 2.07) shall be computed on the basis of a year of
360 days for the actual number of days elapsed.

(e) The applicable Alternate Base Rate or Eurodollar Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

Section 2.07 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due under
the Loan Documents, by acceleration or otherwise, the Borrower shall on demand
from time to time pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate plus 2% (except that the interest rate applicable to an
overdue amount of principal of a Eurodollar Borrowing that became due on a day
other than on the last day of the Interest Period applicable thereto shall, for
the period until the last day of such Interest Period, be equal to 2% above the
rate that would otherwise be applicable thereto during such Interest Period).

 

20



--------------------------------------------------------------------------------

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have in good
faith determined that dollar deposits in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such dollar deposits are being offered will
not adequately and fairly reflect the cost to the majority in interest of the
Banks of making or maintaining their Eurodollar Loans during such Interest
Period, or that reasonable means do not exist for ascertaining the Eurodollar
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Banks. In the event of any
such determination, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 shall, until the Administrative Agent shall have
advised the Borrower and the Banks that the circumstances giving rise to such
notice no longer exist, be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.

Section 2.09 Termination, Reduction and Increase in Commitments.

(a) The Commitments shall be automatically terminated on the Expiration Date.

(b) Upon at least three Business Days’ prior irrevocable notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the unused portion
of the Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in the aggregate amount of $5,000,000 or a higher
whole-integer multiple thereof, and (ii) the Borrower shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.10, the sum of the Revolving Credit
Exposures would exceed the total Commitments.

(c) At any time following the date of this Agreement and prior to the Expiration
Date, the aggregate amount of the Commitments may, at the option of the
Borrower, be increased by an amount not in excess of $50,000,000, either by new
Banks establishing Commitments or by one or more then-existing Banks increasing
their Commitments (each such new Bank or Bank increasing its Commitment, an
“Additional Commitment Bank”); provided that (i) each Additional Commitment Bank
shall be selected or approved by the Borrower and shall be reasonably acceptable
to the Administrative Agent, (ii) no Bank shall have an obligation to become an
Additional Commitment Bank, (iii) no Default or Event of Default shall exist
immediately prior to or after the effective date of the increase in the
Commitments, (iv) the representations and warranties set forth in Article III
shall be true and correct in all material respects on and as of the effective
date of the increase in the Commitments with the same effect as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, (v) each increase in the Commitments shall
be in an aggregate amount not less than $10,000,000 and multiples of $5,000,000
in excess thereof, (vi) the

 

21



--------------------------------------------------------------------------------

aggregate amount of the increase in the Commitments after the date of this
Agreement shall not exceed $50,000,000, and (vii) no increase in the Commitments
shall become effective unless and until (A) the Borrower, the Administrative
Agent and each Additional Commitment Bank shall have executed and delivered an
agreement substantially in the form of Exhibit D (a “Commitment Increase
Supplement”) and (B) the Administrative Agent shall have received a substitute
First Mortgage Bond in an amount equal to the total Commitments after giving
effect to the increase in the Commitments, together with a supplemental
indenture, a bond delivery agreement, mortgage title insurance, legal opinions
and other certificates and documents with respect thereto comparable to those
delivered pursuant to Section 4.02(a) with respect to the First Mortgage Bond
issued under the First Mortgage and delivered to the Administrative Agent on the
Closing Date, in each case in form and substance satisfactory to the
Administrative Agent. On the effective date of an increase in the Commitments,
each Additional Commitment Bank shall purchase, as an assignment from each other
existing Bank, the portion of such other Bank’s Loans outstanding at such time
such that, after giving effect to such assignments, the respective aggregate
amount of Loans of each Bank shall be equal to such Bank’s Pro Rata Share of the
aggregate Loans outstanding. The purchase price for the Loans so assigned shall
be the sum of the principal amount of the Loans so assigned plus the amount of
accrued and unpaid interest thereon as of the date of assignment. Each
Additional Commitment Bank shall pay the aggregate purchase price payable by it
to the Administrative Agent on the effective date of an increase in the
Commitments, and the Administrative Agent shall promptly forward to each other
Bank the portion thereof payable to it. Upon payment of such purchase price,
each other Bank shall be automatically deemed to have sold and made such an
assignment to such Additional Commitment Bank and shall, to the extent of the
interest assigned, be released from its obligations under the Loan Documents,
and such Additional Commitment Bank shall be automatically deemed to have
purchased and assumed such an assignment from each other Bank and, if not
already a Bank hereunder, shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of a Bank under the Loan
Documents.

Section 2.10 Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon at least three
Business Days’ prior notice to the Administrative Agent, in the case of a
prepayment of a Eurodollar Borrowing, and upon at least one Business Day’s prior
notice, in the case of a prepayment of an ABR Borrowing; provided, however, that
each partial prepayment shall be in the amount of $1,000,000 or a higher
whole-integer multiple thereof. Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.10 shall be subject to Section 2.13 but
otherwise without premium or penalty. All prepayments under this Section 2.10
shall be accompanied by accrued interest on the principal amount being prepaid
to (but excluding) the date of payment.

Section 2.11 Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement there is adopted any new law, rule or regulation or any change in
applicable law or regulation or in the interpretation or administration thereof
by any Governmental Authority

 

22



--------------------------------------------------------------------------------

charged with the interpretation or administration thereof (whether or not having
the force of law) which shall impose, modify or deem applicable any reserve,
special-deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by any Bank (except any such reserve
requirement which is reflected in the Eurodollar Rate) or shall impose on such
Bank or the London interbank market any other condition affecting this Agreement
or Eurodollar Loans made by such Bank, and the result of any of the foregoing
shall be to increase the cost to such Bank of making or maintaining any
Eurodollar Loan or to reduce the amount of any sum received or receivable by
such Bank hereunder or under any Notes (whether of principal, interest or
otherwise) by an amount deemed by such Bank to be material, then the Borrower
will pay to such Bank upon demand such additional amount or amounts as will
compensate such Bank for such additional costs incurred or reduction suffered.

(b) If any Bank shall have determined that the applicability of any law, rule,
regulation, agreement or guideline adopted after the date hereof regarding
capital adequacy, or any change in any of the foregoing or the adoption after
the date hereof of any change in any law, rule, regulation, agreement or
guideline existing on the date hereof or in the interpretation or administration
of any of the foregoing by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Bank (or any
lending office thereof) or any Bank’s holding company with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Bank’s capital or on the capital
of such Bank’s holding company, if any, with respect to this Agreement or Loans
made by such Bank to a level below that which such Bank or such Bank’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Bank’s policies and the policies of
such Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time the Borrower shall
pay to such Bank such additional amount or amounts as will compensate such Bank
or such Bank’s holding company for any such reduction suffered. It is
acknowledged that this Agreement is being entered into by the Banks on the
understanding that the Banks will not be required to maintain capital against
their obligations to make Loans under currently applicable laws, regulations and
regulatory guidelines. In the event that the Banks shall be advised by any
Governmental Authority or shall otherwise determine on the basis of
pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that the Banks will be entitled to make claims under
this paragraph based upon market requirements prevailing on the date hereof for
commitments under comparable credit facilities against which capital is required
to be maintained.

(c) A certificate of a Bank setting forth in reasonable detail such amount or
amounts as shall be necessary to compensate such Bank or such Bank’s holding
company as specified in paragraph (a) or (b) above, as the case may be, and the
manner in which such Bank has determined the same, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Bank the amount shown as due on any such certificate delivered by it within
10 days after its receipt of the same.

 

23



--------------------------------------------------------------------------------

(d) Failure on the part of any Bank to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank’s
right to demand compensation with respect to such period or any other period.
The protection of this Section shall be available to each Bank regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, guideline or other change or condition which shall have occurred or
been imposed.

Section 2.12 Change in Legality.

(a) Notwithstanding any other provision herein, if any change in, or adoption
of, any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Bank to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by notice to the Borrower and to the Administrative Agent, such Bank
may:

(i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon any request by the Borrower for a Eurodollar Borrowing
shall, as to such Bank only, be deemed a request for an ABR Loan unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Bank or the
converted Eurodollar Loans of such Bank shall instead be applied to repay the
ABR Loans made by such Bank in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.12, a notice to the Borrower by any Bank
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan.

Section 2.13 Indemnity. The Borrower shall indemnify each Bank against any loss
or expense which such Bank may sustain or incur as a consequence of (a) any
failure by the Borrower to fulfill on the date of any Eurodollar Borrowing
hereunder the applicable conditions set forth in Article IV, (b) any failure by
the Borrower to borrow any Eurodollar Loan hereunder after irrevocable notice of
such borrowing has been given or deemed given pursuant to Section 2.03, (c) any
payment or prepayment of a Eurodollar Loan required by any provision of this
Agreement or otherwise made or deemed made on a date other than the last day of
the Interest Period applicable thereto, (d) any assignment of a Eurodollar Loan
pursuant to Section 2.18(b) made or deemed made on a date other than the last
day of the Interest Period applicable thereto, or (e) any default in payment or
prepayment of the principal amount of any Eurodollar Loan or any part thereof or
interest accrued thereon, as and when due and payable (at

 

24



--------------------------------------------------------------------------------

the due date thereof, whether by scheduled maturity, acceleration, irrevocable
notice of prepayment or otherwise) including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Bank, of (i) its cost of obtaining the funds for
the Eurodollar Loan being paid, prepaid, assigned or not borrowed (assumed to be
the Eurodollar Rate applicable thereto) for the period from the date of such
payment, prepayment, assignment or failure to borrow to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Eurodollar Loan which would have commenced on the date
of such failure) over (ii) the amount of interest (as reasonably determined by
such Bank) that would be realized by such Bank in reemploying the funds so paid,
prepaid, assigned or not borrowed for such period or Interest Period, as the
case may be. A certificate of any Bank setting forth any amount or amounts which
such Bank is entitled to receive pursuant to this Section, and the manner in
which such Bank has determined the same, shall be delivered to the Borrower and
shall be conclusive absent manifest error.

Section 2.14 Pro Rata Treatment. Except as required under Section 2.12, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Fees, and each reduction
of the Commitments shall be allocated among the Banks in accordance with their
respective Pro Rata Shares. Each Bank agrees that, in computing such Bank’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Bank’s Pro Rata Share of such Borrowing to the next
higher or lower whole-dollar amount.

Section 2.15 Sharing of Setoffs. Each Bank agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Bank under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of its Loans as a result of which
the unpaid principal portion of its Loans shall be proportionately less than the
unpaid principal portion of the Loans of any other Bank, it shall be deemed
simultaneously to have purchased from such other Bank at face value, and shall
promptly pay to such other Bank the purchase price for, a participation in the
Loans of such other Bank (“Sharing Participations”), so that (a) the aggregate
unpaid principal amount of the Loans and Sharing Participations held by each
Bank shall be in the same proportion to the aggregate unpaid principal amount of
all Loans then outstanding as (b) the principal amount of its Loans and Sharing
Participations prior to such exercise of banker’s lien, setoff or counterclaim
or other event was to the principal amount of all Loans outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that, if any such purchase or purchases or adjustments shall be made
pursuant to this Section and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest. The Borrower expressly consents to the foregoing arrangements
and agrees that any Bank holding a participation in a Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Bank by reason thereof as fully as if such Bank had made a Loan directly to the
Borrower in the amount of such participation.

 

25



--------------------------------------------------------------------------------

Section 2.16 Payments.

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 9:00 a.m., Pacific time, on the date when due in dollars
to the Administrative Agent at its offices at 445 South Figueroa Street, Los
Angeles, California 90071, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.

Section 2.17 Taxes.

(a) Any and all payments by the Borrower hereunder and under any other Loan
Document shall be made, in accordance with Section 2.16, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on the net income of the Administrative Agent or any
Bank (or any transferee or assignee thereof, including a participation holder
(any such entity being called a “Transferee”)) and franchise taxes imposed on
the Administrative Agent or any Bank (or Transferee) by the United States or any
jurisdiction under the laws of which the Administrative Agent or any such Bank
(or Transferee) or the applicable lending office, is organized or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable under any Loan Document to the Banks (or any Transferee) or
the Administrative Agent, (i) the sum payable shall be increased by the amount
necessary so that after making all required deductions of Taxes (including
deductions applicable to additional sums payable under this Section 2.17) such
Bank (or Transferee) or the Administrative Agent (as the case may be) shall
receive an amount equal to the sum it would have received had no such deductions
of Taxes been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other Governmental Authority in accordance with applicable law; provided,
however, that no Transferee of any Bank shall be entitled to receive any greater
payment under this paragraph (a) than such Bank would have been entitled to
receive with respect to the rights assigned, participated or other wise
transferred except to the extent that such greater payment arises from
circumstances not in existence at the time such assignment, participation or
transfer shall have been made.

 

26



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify each Bank (or Transferee) and the Administrative
Agent for the full amount of any Taxes and Other Taxes paid by such Bank (or
Transferee) or the Administrative Agent, as the case may be, and any liability
(including penalties, interest and reasonable expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant taxing authority or other Governmental
Authority. Such indemnification shall be made within 30 days after the date any
Bank (or Transferee) or the Administrative Agent, as the case may be, makes
written demand therefor. If a Bank (or Transferee) or the Administrative Agent
shall become aware that it is entitled to receive a refund in respect of Taxes
or Other Taxes as to which it has been indemnified by the Borrower pursuant to
this Section 2.17, it shall promptly notify the Borrower of the availability of
such refund and shall, within 30 days after receipt of a request by the
Borrower, apply for such refund at the Borrower’s expense.

(d) If any Bank (or Transferee) or the Administrative Agent receives a refund in
respect of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to this Section 2.17, it shall promptly notify the Borrower of
such refund and shall repay such refund to the Borrower (to the extent of
amounts that have been paid by the Borrower under this Section 2.17 with respect
to such refund) within 30 days (or promptly upon receipt, if the Borrower has
requested application for such refund pursuant hereto), net of all reasonable
out-of-pocket expenses of such Bank (or Transferee) and without interest (other
than interest included in such refund); provided that the Borrower, upon the
request of such Bank (or Transferee) or the Administrative Agent, agrees to
return such refund (plus penalties, interest or other charges) to such Bank (or
Transferee) or the Administrative Agent in the event such Bank (or Transferee)
or the Administrative Agent is required to repay such refund. Nothing contained
in this paragraph (d) shall require any Bank (or Transferee) or the
Administrative Agent to make available any of its tax returns (or any other
information relating to its taxes which it deems to be confidential); provided
that Borrower, at its expense, shall have the right to receive an opinion from a
firm of independent public accountants of recognized national standing
acceptable to the Borrower that the amount due hereunder is correctly
calculated.

(e) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Bank (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 10.01, the original or a certified
copy of a receipt received by the Borrower evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.17 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

 

27



--------------------------------------------------------------------------------

(g) On or prior to the execution of this Agreement and on or before the transfer
to a Transferee, the Administrative Agent shall notify the Borrower of each
Bank’s (or Transferee’s) address. On or prior to the Banks’ (or any
Transferee’s) first Interest Payment Date, and from time to time as required by
law, each Bank (or Transferee) that is not a United States person within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Person”) shall, if
legally able to do so, deliver to the Borrower and the Administrative Agent
(i) one duly completed and executed copy of United States Internal Revenue
Service Form W-8BEN or W-8ECI, (ii) if claiming exemption from United States
Federal withholding tax pursuant to Section 871(h) or 881(c) of the Code, one
duly completed and executed copy of a United States Internal Revenue Service
Form W-8BEN and a certificate representing that such Non-U.S. Person is not a
bank for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(b) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) or (iii) any successor applicable form of any
thereof, establishing in each case that such Bank (or Transferee) is entitled to
receive payments under the Loan Documents payable to it without deduction or
withholding of any United States Federal income taxes, or is subject to a
reduced rate thereof. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that such
payments under the Loan Documents are not subject to United States Federal
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Borrower shall withhold taxes from such payments at the
applicable statutory rate.

(h) The Borrower shall not be required to pay any additional amounts to any Bank
(or Transferee) in respect of United States Federal withholding tax pursuant to
paragraph (a) above if the obligation to pay such additional amounts would not
have arisen but for a failure by such Bank (or Transferee) to comply with the
provisions of paragraph (g) above; provided, however, that the Borrower shall be
required to pay those amounts to any Bank (or Transferee) that it was required
to pay hereunder prior to the failure of such Bank (or Transferee) to comply
with the provisions of such paragraph (g).

Section 2.18 Termination or Assignment of Commitments under Certain
Circumstances.

(a) Any Bank (or Transferee) claiming any additional amounts payable pursuant to
Section 2.11 or Section 2.17 or exercising its rights under Section 2.12 shall
use reasonable efforts (consistent with legal and regulatory restrictions) to
file any certificate or document requested by the Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the sole determination of such Bank, be
otherwise disadvantageous to such Bank (or Transferee).

(b) In the event that any Bank shall have delivered a notice or certificate
pursuant to Section 2.12, or the Borrower shall be required to make additional
payments under Section 2.11 or 2.17 to any Bank (or Transferee) or to the
Administrative Agent with respect to any Bank (or Transferee), the Borrower
shall have the right, at its own expense, upon notice to such Bank (or
Transferee) and the Administrative Agent, (i) to terminate the Commitment of
such Bank (or Transferee) or (ii) to require such Bank (or Transferee) to
transfer and assign

 

28



--------------------------------------------------------------------------------

without recourse (in accordance with and subject to the restrictions contained
in Section 10.04) all its interests, rights and obligations under the Loan
Documents to another financial institution which shall assume such obligations;
provided that (A) no such termination or assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority and (B) the Borrower
or the assignee, as the case may be, shall pay to the affected Bank (or
Transferee) in immediately available funds on the date of such termination or
assignment the principal of and interest accrued to the date of payment on the
Loans made by it hereunder and all other amounts accrued for its account or owed
to it under the Loan Documents.

Section 2.19 Extension of Expiration Date.

(a) If no Event of Default has occurred and is continuing, the Borrower may
request, by notice to the Administrative Agent and each Bank given no earlier
than 45 days before, and no later than 30 days before, the Expiration Date
applicable on the date of such notice (the “Current Expiration Date”), that the
Banks renew their respective Commitments for an additional 364 days. If a Bank
agrees, in its sole and absolute discretion, to so renew its Commitment, it will
give notice to the Administrative Agent of its decision to do so no earlier than
30 days before, and no later than 20 days before, the Current Expiration Date.
No later than 19 days before the Current Expiration Date (or the next Business
Day, if the day 19 days before the Current Expiration Date is not a Business
Day), the Administrative Agent will notify the Borrower and each Bank as to the
Banks (each a “Renewing Bank”) from which it has received such a notice agreeing
to so renew. Any failure by a Bank to so notify the Administrative Agent shall
be deemed to be a decision by such Bank not to so renew its Commitment.

(b) If all Banks elect to so renew their respective Commitments, and provided
that the additional conditions specified in Section 4.03 shall have been
satisfied, then on the Current Expiration Date the Expiration Date shall
automatically become the date that is 364 days following the Current Expiration
Date.

(c) If, at the time the Administrative Agent gives the notice contemplated by
Section 2.19(a) to the Borrower and the Banks, the Commitments of the Renewing
Banks aggregate at least 66-2/3% , but less than 100%, of the Commitments of all
of the Banks at such time (the “Existing Commitments”), then (i) as to each
Renewing Bank, on the Current Expiration Date the Expiration Date shall
automatically become the date that is 364 days following the Current Expiration
Date, provided that the additional conditions specified in Section 4.03 shall
have been satisfied, (ii) the Expiration Date shall remain unchanged as to each
Bank that is not a Renewing Bank (each a “Terminating Bank”), (iii) each
Terminating Bank’s Commitment shall terminate on the Current Expiration Date,
and (iv) on the Current Expiration Date the Borrower shall pay the outstanding
Loans owed to each Terminating Bank and all other amounts owed to each
Terminating Bank. If, at the time the Administrative Agent gives the notice
contemplated by Section 2.19(a) to the Borrower and the Banks, the Commitments
of the Renewing Banks aggregate less than 66-2/3% of the Existing Commitments,
none of the Commitments (including the Commitment of any Renewing Bank) shall be
extended, and the Expiration Date shall remain unchanged.

 

29



--------------------------------------------------------------------------------

(d) The Borrower may undertake the process contemplated by this Section 2.19
once each year (commencing in 2009), but the election by any Bank to become a
Renewing Bank at any time shall not obligate such Bank to become a Renewing Bank
at any other time, it being agreed that each election by any Bank to renew or
not renew shall be made by such Bank in its sole and absolute discretion and
that such discretion shall not be limited by any prior election to become a
Renewing Bank.

(e) If, at any time that the Administrative Agent gives a notice contemplated by
Section 2.19(a) to the Borrower and the Banks, the Commitments of the then
Renewing Banks aggregate at least 66-2/3% but less than 100% of the then
Existing Commitments, the Borrower shall have the right, without the consent of
the Banks but subject to the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), to replace the Commitments of the then
Terminating Banks by adding to this Agreement one or more commercial banks or
other financial institutions (which shall, upon completion of the requirements
stated in this Section 2.19, constitute Banks hereunder) or by allowing one or
more Renewing Banks to increase their Commitments hereunder, provided that
(i) such added and increased Commitments shall not be greater than the
Commitments of such Terminating Banks, so that in no event will the aggregate
amount of the Existing Commitments be increased (after giving effect to the
contemporaneous termination of the Commitments of such Terminating Banks),
(ii) no Renewing Bank’s Commitment shall be increased without the consent of
such Renewing Bank, and (iii) the additional conditions specified in
Section 4.03 shall have been satisfied. The Borrower shall give the
Administrative Agent three Business Days’ notice of the Borrower’s intention to
increase any Commitment or add a new commercial bank or other financial
institution pursuant to this Section 2.19. Such notice shall specify each new
commercial bank or other financial institution, if any, the changes in amounts
of Commitments that will result and such other information as is reasonably
requested by the Administrative Agent. Each new commercial bank or other
financial institution agreeing to be added to this Agreement, and each Renewing
Bank agreeing to increase its Commitment, shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit E (a
“Commitment Extension Supplement”), pursuant to which it shall become a party
hereto or increase its Commitment, as the case may be. In addition, the Borrower
shall execute and deliver a Note in the principal amount of the Commitment of
each new Bank, or a replacement Note in the principal amount of the increased
Commitment of each Renewing Bank agreeing to increase its Commitment, if and to
the extent requested pursuant to Section 2.04(e). Upon execution by the
Administrative Agent of the relevant Commitment Extension Supplement, each such
new commercial bank or financial institution shall constitute a “Bank” hereunder
with a Commitment as specified therein, or such Renewing Bank’s Commitment shall
increase as specified therein, as the case may be.

 

30



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Banks that:

Section 3.01 Organization; Powers. Each of the Borrower and the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of the Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents and the Borrowings (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation the violation of which could reasonably be
expected to impair the validity and enforceability of this Agreement or any
other Loan Document or materially impair the rights of or benefits available to
the Banks under the Loan Documents, or of the certificate or articles of
incorporation or other constitutive documents or bylaws of the Borrower or any
Significant Subsidiary, (B) any order of any Governmental Authority the
violation of which could reasonably be expected to impair the validity or
enforceability of this Agreement or any other Loan Document, or materially
impair the rights of or benefits available to the Banks under the Loan
Documents, or (C) any provision of any indenture or other material agreement or
instrument evidencing or relating to borrowed money to which the Borrower or any
Significant Subsidiary is a party or by which any of them or any of their
property is or may be bound in a manner which could reasonably be expected to
impair the validity and enforceability of this Agreement or any other Loan
Document or materially impair the rights of or benefits available to the Banks
under the Loan Documents, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument in a manner which could reasonably
be expected to impair the validity and enforceability of this Agreement or any
other Loan Document or materially impair the rights of or benefits available to
the Banks under the Loan Documents or (iii) result in the creation or imposition
under any such indenture, agreement or other instrument of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect.

Section 3.05 Financial Statements. The Borrower has heretofore furnished to the
Banks its (a) consolidated balance sheets and statements of income and
statements of cash flow as of and for the fiscal year ended December 31, 2007,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
public accountants, and (b) unaudited consolidated balance

 

31



--------------------------------------------------------------------------------

sheets and statements of income and statements of cash flow as of and for the
fiscal quarter ended September 30, 2008, certified by one of its Financial
Officers. All such financial statements present fairly the financial condition
and results of operations of the Borrower and its consolidated subsidiaries as
of such dates and for such periods. Such balance sheets and the notes thereto,
together with the Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2007, reflect all liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the dates thereof which are
material on a consolidated basis. Such financial statements were prepared in
accordance with GAAP applied (except as noted therein) on a consistent basis.

Section 3.06 No Material Adverse Change. Except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and in
any document filed after December 31, 2007, but prior to the date of this
Agreement, pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange Act
of 1934, there has been no change in the business, assets, operations or
financial condition of the Borrower and the Subsidiaries, taken as a whole,
since December 31, 2007, which could reasonably be expected to have a Material
Adverse Effect. For the avoidance of doubt, the representation set forth in this
Section 3.06 is and will be made solely at and as of the Closing Date and at and
as of the effective date of any increase in the Commitments pursuant to
Section 2.09(c).

Section 3.07 Litigation; Compliance with Laws.

(a) Except as set forth in the Annual Report of the Borrower on Form 10-K for
the year ended December 31, 2007, or in any document filed after December 31,
2007, but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934, there are not any actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person (i) which involve any Loan Document or the Transactions or
(ii) which could reasonably be anticipated, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) Neither the Borrower nor any of the Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to result in a Material Adverse Effect.

Section 3.08 Federal Reserve Regulations.

(a) Neither the Borrower nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or X.

 

32



--------------------------------------------------------------------------------

Section 3.09 Investment Company Act. The Borrower is not an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

Section 3.10 No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Bank in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto contained, contains
or will contain any material misstatement of fact or, when considered together
with all reports theretofore filed with the Securities and Exchange Commission,
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading.

Section 3.11 Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the regulations and published interpretations
thereunder. No Reportable Event has occurred as to which the Borrower or any
ERISA Affiliate was required to file a report with the PBGC. The value of the
assets of each Plan is at least 80% of the “funding target” (as defined in Code
Section 430(d)(1)) of such Plan as of the last annual valuation date applicable
thereto.

Section 3.12 Environmental and Safety Matters. Each of the Borrower and the
Subsidiaries has complied with all Federal, state, local and other statutes,
ordinances, orders, judgments, rulings and regulations relating to environmental
pollution or to environmental or nuclear regulation or control or to employee
health or safety, except where noncompliance would not be reasonably likely to
result in a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received notice of any failure so to comply, except where noncompliance would
not be reasonably likely to result in a Material Adverse Effect. The Borrower’s
and the Subsidiaries’ plants do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law relating to environmental pollution or employee health
and safety, or any nuclear fuel or other radioactive materials, in all cases in
violation of any law or any regulations promulgated pursuant thereto, where such
violation would be reasonably likely to result in a Material Adverse Effect. The
Borrower is aware of no events, conditions or circumstances involving
environmental pollution or contamination or employee health or safety that could
reasonably be expected to result in a Material Adverse Effect. The
representations and warranties set forth in this Section 3.12 are, however,
subject to any matters, circumstances or events set forth in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2007 and in
any document filed after December 31, 2007, but prior to the date of this
Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange Act
of 1934; provided, however, that the inclusion of such matters, circumstances or
events as exceptions (or any other exceptions contained in the representations
and warranties which refer to the

 

33



--------------------------------------------------------------------------------

Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2007 or in any document filed after December 31, 2007, but prior to the date of
this Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange
Act of 1934) shall not be construed to mean that the Borrower has concluded that
any such matter, circumstance or effect is likely to result in a Material
Adverse Effect.

Section 3.13 Significant Subsidiaries. Schedule 3.13 sets forth as of the date
hereof a list of all Significant Subsidiaries of the Borrower and the percentage
ownership interest of the Borrower therein.

ARTICLE IV

CONDITIONS TO BORROWINGS AND EXTENSIONS

Section 4.01 All Borrowings. The obligations of the Banks to make Loans on the
date of each Borrowing (including the first Borrowing under this Agreement and
each Borrowing in which Loans are refinanced with new Loans as contemplated by
Section 2.02(e)) are subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

(b) The representations and warranties set forth in Article III hereof
(excluding, in the case of a refinancing of Loans, the representations set forth
in Section 3.07 and, in the case of any Borrowing (including each Borrowing in
which Loans are refinanced with new Loans) after the Closing Date, the
representation set forth in Section 3.06) shall be true and correct in all
material respects on and as of the date of such Borrowing with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

(c) The Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Borrowing no Event of
Default or Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

Section 4.02 First Borrowing. The obligations of the Banks to make Loans on the
date of the first Borrowing under this Agreement are subject to the satisfaction
of the following conditions:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to it:

(i) An opinion of Davis Wright Tremaine LLP, counsel to the Borrower, dated the
date of this Agreement and addressed to the Administrative Agent and the Banks,
with respect to such matters relating to the Borrower and the Loan Documents as
the Administrative Agent or any Bank may reasonably request. The Borrower hereby
instructs such counsel to deliver such opinion to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

(ii) Evidence satisfactory to the Administrative Agent and set forth on Schedule
4.02(a)(ii) that the Borrower shall have obtained all consents and approvals of,
and shall have made all filings and registrations with, any Governmental
Authority required in order to consummate the Transactions, in each case without
the imposition of any condition which, in the judgment of the Banks, could
adversely affect their rights or interests under the Loan Documents.

(iii) A copy of the certificate or articles of incorporation, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of the Borrower as of a recent date, from such Secretary of State.

(iv) A certificate of the Secretary or Assistant Secretary of the Borrower dated
the date of this Agreement and certifying (A) that attached thereto is a true
and complete copy of the bylaws of the Borrower as in effect on the date of this
Agreement and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of the Borrower
authorizing the execution, delivery and performance of the Loan Documents and
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of the Borrower have not been amended since the
date of the last amendment thereto shown on the certification with respect
thereto furnished pursuant to clause (iii) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection therewith on behalf of the Borrower.

(v) A certificate of another officer as to the incumbency and specimen signature
of the Secretary or Assistant Secretary executing the certificate pursuant to
clause (iv) above.

(vi) A certificate, dated the date of this Agreement and signed by a Financial
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in paragraphs (b) and (c) of Section 4.01.

(vii) Evidence satisfactory to the Administrative Agent that this Agreement, the
Supplemental Indenture, the Bond Delivery Agreement, the First Mortgage Bond and
any Notes requested by the Banks for issuance on the date of this Agreement have
been executed and delivered by all parties thereto.

(viii) A copy of the First Mortgage, certified by the Secretary or Assistant
Secretary of the Borrower.

 

35



--------------------------------------------------------------------------------

(ix) A copy of title insurance policy No. NSL 31426-SEA issued by First American
Title Insurance Company, together with copies of all endorsements thereto
(including an endorsement extending the coverage of such policy to the
Supplemental Indenture and the First Mortgage Bond), naming the trustee under
the First Mortgage as the insured, insuring the Borrower’s title to the real
property subject to the Lien of the First Mortgage, and the validity and first
priority of the Lien of the First Mortgage (subject to Liens permitted to exist
by the terms of the First Mortgage), in an amount not less than $785,000,000.

(x) Such other documents as the Administrative Agent, the Banks or their
respective legal counsel may reasonably request.

(b) All fees payable by the Borrower to the Administrative Agent, the “Co-Lead
Arrangers” identified on the cover page of this Agreement, the Banks or any of
their Affiliates on or prior to the date of this Agreement with respect to this
Agreement, and all amounts payable by the Borrower pursuant to Section 10.05 for
which invoices have been delivered to the Borrower on or prior to such date,
shall have been paid in full or arrangements satisfactory to the Administrative
Agent shall have been made to cause them to be paid in full concurrently with
the disbursement of the proceeds of any Borrowing to be made on such date.

(c) All legal matters incident to the Loan Documents and the transactions
contemplated thereby shall be reasonably satisfactory to the Administrative
Agent, the Banks and their respective legal counsel.

Section 4.03 Extensions. Each extension of the Expiration Date pursuant to
Section 2.19 is subject to the satisfaction of the following additional
conditions on the effective date of such extension:

(a) No Loans shall be outstanding on the date of such extension.

(b) The representations and warranties set forth in Article III shall be true
and correct in all material respects on and as of the date of such extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.

(c) The Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such extension no Event of
Default or Default shall have occurred and be continuing.

Each extension of the Expiration Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section 4.03.

 

36



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Bank that so long as any Commitment
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other amounts payable under any Loan Document shall be unpaid:

Section 5.01 Existence; Businesses and Properties.

(a) The Borrower shall, and shall cause each Significant Subsidiary to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except as otherwise expressly permitted under
Section 6.03.

(b) The Borrower shall, and shall cause each Significant Subsidiary to, (i) do
or cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names utilized in the
conduct of its business, except where the failure so to obtain, preserve, renew,
extend or maintain any of the foregoing would not result in a Material Adverse
Effect; (ii) maintain and operate its business in substantially the manner in
which it is presently conducted and operated, except as otherwise expressly
permitted under this Agreement; (iii) comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted if failure to comply with such
requirements would result in a Material Adverse Effect; and (iv) at all times
maintain and preserve all property material to the conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that the Borrower or any Significant Subsidiary may
cause the discontinuance of the operation or a reduction in the capacity of any
of its facilities, or any element or unit thereof, including real and personal
properties, facilities, machinery and equipment, (A) if, in the judgment of the
Borrower or such Significant Subsidiary, it is no longer advisable to operate
the same, or to operate the same at its former capacity, and such discontinuance
or reduction would not result in a Material Adverse Effect, or (B) if the
Borrower or a Significant Subsidiary intends to sell and dispose of its interest
in the same in accordance with the terms of this Agreement and within a
reasonable time shall endeavor to effectuate the same.

Section 5.02 Insurance.

(a) The Borrower shall, and shall cause each Significant Subsidiary to,
(i) maintain insurance, to such extent and against such risks, as is customary
with companies in the same or similar businesses and owning similar properties
in the same general area in which it operates and (ii) maintain such other
insurance as may be required by law. All insurance required by this Section 5.02
shall be maintained with financially sound and reputable insurers or through
self-insurance; provided, however, that the portion of such insurance
constituting self-insurance shall be comparable to that usually maintained by
companies engaged in the same or similar

 

37



--------------------------------------------------------------------------------

businesses and owning similar properties in the same general area in which the
Borrower or such Significant Subsidiary, as applicable, operates and the
reserves maintained with respect to such self-insured amounts are deemed
adequate by its officer or officers responsible for insurance matters.

Section 5.03 Taxes and Obligations. The Borrower shall, and shall cause each
Significant Subsidiary to, pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall, to
the extent required by GAAP, have set aside on its books adequate reserves with
respect thereto.

Section 5.04 Financial Statements, Reports, etc. The Borrower shall furnish to
the Administrative Agent and each Bank:

(a) within 105 days after the end of each fiscal year, consolidated and
consolidating balance sheets and related statements of income and statements of
cash flow, showing the financial condition of (i) Avista Utilities and (ii) the
Borrower and its consolidated Subsidiaries, in each case as of the close of such
fiscal year, and the results of each of their operations during such year, all
(A) in the case of Avista Utilities, certified by one of the Borrower’s
Financial Officers as fairly presenting the financial condition and results of
operations of Avista Utilities in accordance with GAAP consistently applied and
(B) in the case of the Borrower and its consolidated subsidiaries, audited by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing acceptable to the Required Banks and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present the
financial condition and results of operations of the Borrower on a consolidated
basis (except as noted therein) in accordance with GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, consolidated and, to the extent otherwise available,
consolidating balance sheets and related statements of income and statements of
cash flow, showing the financial condition of (i) Avista Utilities and (ii) the
Borrower and its consolidated subsidiaries, in each case as of the close of such
fiscal quarter, and the results of each of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, all certified by one of
its Financial Officers as fairly presenting the financial condition and results
of operations of Avista Utilities or the Borrower on a consolidated basis, as
applicable, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments;

(c) concurrently with any delivery of financial statements under (a) or
(b) above, (i) a certificate of the relevant accounting firm opining on or
certifying such statements or Financial Officer (which certificate, when
furnished by an accounting firm, may be limited to

 

38



--------------------------------------------------------------------------------

accounting matters and disclaim responsibility for legal interpretations)
certifying that to the knowledge of the accounting firm or the Financial
Officer, as the case may be, no Event of Default or Default has occurred or, if
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, and (ii) a certificate of a Financial Officer of the Borrower setting
forth in reasonable detail such calculations as are required to establish
whether the Borrower was in compliance with Sections 6.05 and 6.06 on the date
of such financial statements;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Significant Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Bank may reasonably request.

Section 5.05 Litigation and Other Notices. The Borrower shall furnish to the
Administrative Agent and each Bank prompt notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Subsidiary which could reasonably be anticipated to result in a
Material Adverse Effect; and

(c) any development that has resulted in, or could reasonably be anticipated to
result in, a Material Adverse Effect.

Section 5.06 ERISA. The Borrower shall, and shall cause each Significant
Subsidiary to, comply in all material respects with the applicable provisions of
ERISA, and the Borrower shall furnish to the Administrative Agent and each Bank
(a) as soon as possible, and in any event within 30 days after any Responsible
Officer of the Borrower or any ERISA Affiliate either knows or has reason to
know that any Reportable Event has occurred that alone or together with any
other Reportable Event could reasonably be expected to result in liability of
the Borrower to the PBGC in an aggregate amount exceeding $25,000,000, a
statement of a Financial Officer of the Borrower setting forth details as to
such Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (b) as soon as possible, and in any event within 30 days after any
Responsible Officer of the Borrower or any ERISA Affiliate either knows or has
reason to know that the value of the assets of any Plan is less than 80% of the
“funding target” (as defined in Code Section 430(d)(1)) of such Plan as of the
last annual valuation date applicable thereto, a

 

39



--------------------------------------------------------------------------------

statement of a Financial Officer of the Borrower setting forth details as to
such event, (c) promptly after receipt thereof, a copy of any notice the
Borrower or any ERISA Affiliate may receive from the PBGC relating to the
intention of the PBGC to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) or to appoint a
trustee to administer any Plan or Plans and (d) within 10 days after the due
date for filing with the PBGC pursuant to Section 430(k) of the Code of a notice
of failure to make a required installment or other payment with respect to a
Plan, a statement of a Financial Officer of the Borrower setting forth details
as to such failure and the action proposed to be taken with respect thereto,
together with a copy of such notice given to the PBGC.

Section 5.07 Maintaining Records; Access to Properties and Inspections. The
Borrower shall, and shall cause each Significant Subsidiary to, (a) maintain all
financial records in accordance with GAAP and (b) permit any representatives
designated by the Administrative Agent or any Bank to visit and inspect its
financial records and properties at reasonable times and as often as requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Bank to discuss
its affairs, finances and condition with its chief financial officer, or other
person designated by the chief financial officer, and independent accountants
therefor.

Section 5.08 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only for the purposes set forth in the preamble to this Agreement.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Bank that so long as any Commitment
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other amounts payable under any Loan Document shall be unpaid:

Section 6.01 Liens. The Borrower shall not create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any person, including any Subsidiary) now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower created by the documents,
instruments or agreements existing on the date hereof and which are listed as
exhibits to the Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2007, to the extent that such Liens secure only obligations arising
under such existing documents, agreements or instruments and the amount of
Indebtedness secured thereby does not exceed the amount thereof as of the date
hereof as set forth on Schedule 6.01;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower; provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition and (ii) such Lien does not apply to any
other property or assets of the Borrower;

 

40



--------------------------------------------------------------------------------

(c) the Lien of the First Mortgage and the Lien of any collateral trust mortgage
or similar instrument which would be intended to eventually replace (in one
transaction or a series of transactions) the First Mortgage (as amended,
modified or supplemented from time to time, “Collateral Trust Mortgage”) on
properties or assets of the Borrower to secure bonds, notes and other
obligations of the Borrower but only to the extent such Liens, collectively,
secure Indebtedness, whether now existing or hereafter created, in an aggregate
amount no greater than the aggregate amount of first mortgage bonds permitted to
be issued under the First Mortgage;

(d) Liens not prohibited under the First Mortgage or the Collateral Trust
Mortgage (whether or not such Liens cover properties or assets subject to the
Lien of the First Mortgage or the Collateral Trust Mortgage);

(e) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in compliance with Section 5.03;

(f) carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due or which are being contested in compliance with Section 5.03;

(g) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(h) Liens incurred or created in connection with or to secure the performance of
bids, tenders, trade contracts (other than for Indebtedness), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(i) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(j) Liens (i) which secure obligations not assumed by the Borrower, (ii) on
account of which the Borrower has not and does not expect to pay interest
directly or indirectly and (iii) which exist upon real estate or rights in or
relating to real estate in respect of which the Borrower has a right-of-way or
other easement for purposes of substations or transmission or distribution
facilities;

(k) rights reserved to or vested in any federal, state or local governmental
body or agency by the terms of any right, power, franchise, grant, license,
contract or permit, or by any provision of law, to recapture or to purchase, or
designate a purchase of or order the sale of, any property of the Borrower or to
terminate any such right, power, franchise, grant, license, contract or permit
before the expiration thereof;

 

41



--------------------------------------------------------------------------------

(l) Liens of judgments covered by insurance, or upon appeal and covered by bond,
or to the extent not so covered not exceeding at one time $40,000,000 in
aggregate amount;

(m) any Liens, moneys sufficient for the discharge of which shall have been
deposited in trust with the trustee or mortgagee under the instrument evidencing
such Lien, with irrevocable authority of such trustee or mortgagee to apply such
moneys to the discharge of such Lien to the extent required for such purpose;

(n) rights reserved to or vested in any federal, state or local governmental
body or agency or other public authority to control or regulate the business or
property of the Borrower;

(o) any obligations or duties affecting the property of the Borrower to any
federal, state or local governmental body or agency or other public authority
with respect to any authorization, permit, consent or license of such body,
agency or authority, given in connection with the purchase, construction,
equipping, testing and operation of the Borrower’s utility property;

(p) with respect to any property which the Borrower may hereafter acquire, any
exceptions or reservations therefrom existing at the time of such acquisition or
any terms, conditions, agreements, covenants, exceptions and reservations
expressed or provided in the deeds or other instruments, respectively, under and
by virtue of which the Borrower shall hereafter acquire such property, none of
which terms, conditions, agreements, covenants, exceptions and reservations
materially impairs the use of such property for the purposes for which it is
acquired by the Borrower;

(q) leases and subleases entered into in the ordinary course of business;

(r) banker’s Liens and other Liens in the nature of a right of setoff;

(s) renewals, replacements, amendments, modifications, supplements, refinancings
or extensions of Liens set forth in clauses (a)-(d) above to the extent that the
principal amount of Indebtedness secured by such Lien immediately prior thereto
is not increased and such Lien is not extended to other property;

(t) security deposits or amounts paid into trust funds for the reclamation of
mining properties;

(u) restrictions on transfer or use of properties and assets, first rights of
refusal, and rights to acquire properties and assets granted to others;

 

42



--------------------------------------------------------------------------------

(v) non-consensual equitable Liens on the Borrower’s tenant-in-common or other
interest in joint projects;

(w) Liens on the Borrower’s tenant-in-common or other interest in joint projects
incurred by the project sponsor without the express consent of the Borrower to
such incurrence; and

(x) Liens on receivables and related properties or interests therein.

Section 6.02 Sale-Leaseback Transactions. The Borrower shall not enter into any
Sale-Leaseback if as a result thereof the aggregate outstanding principal amount
of Attributable Debt outstanding in connection with all Sale-Leasebacks entered
into after the date hereof would exceed 5% of the total tangible assets of
Avista Utilities as of the date of the financial statements most recently
delivered under Section 5.04(a) or (b) at such time.

Section 6.03 Mergers, Consolidations and Acquisitions. The Borrower shall not,
and shall not permit any Significant Subsidiary (without the consent of the
Required Banks, not to be unreasonably withheld) to, merge with or into or
consolidate with any other person, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other person (whether directly by purchase, lease or other
acquisition of all or substantially all of the assets of such person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other person) other than acquisitions in the ordinary
course of the Borrower’s or such Significant Subsidiary’s business, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing, (a) the Borrower or
any Significant Subsidiary may merge with or into or consolidate with the
Borrower or any Subsidiary, provided that, in any transaction involving the
Borrower, the Borrower is the surviving person, (b) the Borrower or any
Significant Subsidiary may purchase, lease or otherwise acquire from any
Subsidiary all or substantially all of its assets, (c) the Borrower may merge
with or into or consolidate with any other person so long as (i) in the case
where the business of such other person, or an Affiliate of such other person,
entirely or primarily consists of an electric or gas utility business, (A) if
the Borrower is the surviving person, then, immediately after such merger or
consolidation, the Senior Debt Rating assigned to the applicable Indebtedness of
the Borrower by two nationally recognized credit-rating agencies shall be equal
to or higher than Lowest Investment Grade and (B) if the Borrower is not the
surviving person, (1) the surviving person shall assume in writing the
obligations of the Borrower under this Agreement and any other Loan Documents
and (2) immediately after such merger or consolidation, the ratings assigned to
the most senior secured public Indebtedness of the surviving person by two
nationally recognized credit rating agencies shall be equal to or higher than
the ratings comparable to the Second Lowest Investment Grade, and (ii) in the
case where such other person’s business does not entirely or primarily consist
of an electric or gas utility business, (A) the assets of such person at the
time of such consolidation or merger do not exceed 10% of the total assets of
the Borrower and its Subsidiaries after giving effect to such merger or
consolidation, computed and consolidated in accordance with GAAP consistently
applied and (B) if the Borrower is not the surviving person, the surviving
person shall assume in writing the obligations of the Borrower under this
Agreement and any other Loan Documents, (d) the Borrower may purchase, lease or
otherwise

 

43



--------------------------------------------------------------------------------

acquire all or substantially all of the assets of any other person (including by
purchase or other acquisition of all or substantially all of the capital stock
of such person) so long as (i) the assets being purchased, leased or acquired
(or the assets of the person whose capital stock is being acquired) entirely or
primarily consist of electric or gas utility assets or (ii) in the case where
the assets being purchased, leased or acquired (or the assets of the person
whose capital stock is being acquired) do not entirely or primarily consist of
electric or gas utility assets, the assets being purchased, leased or acquired
(or the Borrower’s proportionate share of the assets of the person whose capital
stock is being acquired) do not exceed 10% of the total assets of the Borrower
and its Subsidiaries, after giving effect to such purchase, lease or
acquisition, computed and consolidated in accordance with GAAP consistently
applied, (e) any Significant Subsidiary may merge with or into or consolidate
with any other person so long as the assets of such person at the time of such
merger or consolidation do not exceed 10% of the total assets of the Borrower
and its Subsidiaries after giving effect to such merger or consolidation,
computed and consolidated in accordance with GAAP consistently applied, and
(f) any Significant Subsidiary may purchase, lease or otherwise acquire all or
substantially all of the assets of any other person (including by purchase or
other acquisition of all or substantially all of the capital stock of such
person) so long as the assets being purchase, leased or acquired (or the
Significant Subsidiary’s proportionate share of the assets of the person whose
capital stock is being acquired) do not exceed 10% of the total assets of the
Borrower and its Subsidiaries after giving effect to such purchase, lease or
acquisition, computed and consolidated in accordance with GAAP consistently
applied; provided, however, that notwithstanding anything in this Section 6.03
to the contrary, this Section 6.03 shall not be deemed to prohibit any merger,
consolidation or acquisition involving a Significant Subsidiary (and not also
the Borrower) if, after giving effect to the consummation of such transaction,
such Significant Subsidiary shall have or be deemed to have a ratio of total
long-term Indebtedness to total stockholders’ equity equal to or less than 1.5
to 1.0; and provided further that the Borrower and its Affiliates may consummate
the Reorganization Transactions if the following conditions are satisfied:
(v) at all times before and after giving effect to the Reorganization
Transactions, Avista Corporation, a Washington corporation (provided that its
name may be changed in connection with the Reorganization Transactions so long
as the Borrower provides to the Administrative Agent not less than thirty
(30) days prior written notice of such name change), will continue to be the
Borrower under this Agreement, and the Borrower will continue to operate its
utility business subject to regulation by the applicable state public utility
commissions and the U.S. Federal Energy Regulatory Commission; (w) both before
and after giving effect to the Reorganization Transactions no Default or Event
of Default shall have occurred and be continuing; (x) not less than ten Business
Days prior to consummation of the Reorganization Transactions, the Borrower
shall have delivered to the Administrative Agent (for prompt delivery to the
Banks) consolidated and consolidating statements of income and statements of
cash flow of the Borrower and its consolidated Subsidiaries, as of the date of
those statements most recently delivered to the Administrative Agent and the
Banks pursuant to Section 5.04, reflecting on a pro forma basis the transfer by
the Borrower of the capital stock of Avista Capital, Inc., a Washington
corporation, to AVA Formation Corp., a Washington corporation, certified by one
of the Borrower’s Financial Officers, and a copy of the Plan of Exchange,
certified by one of the Borrower’s Responsible Officers; (y) concurrently with
the delivery of financial statements under the immediately preceding clause (x),
the Borrower shall have delivered to the Administrative Agent (i) a certificate
of the relevant accounting firm opining on or certifying such statements or of a

 

44



--------------------------------------------------------------------------------

Financial Officer of the Borrower (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that to the knowledge of
the accounting firm or the Financial Officer, as the case may be, no Event of
Default or Default has occurred, and (ii) a certificate of a Financial Officer
of the Borrower setting forth in reasonable detail such calculations as are
required to establish whether the Borrower was in compliance with Sections 6.05
and 6.06 on a pro forma basis on the date of such financial statements; and
(z) a certificate of a Responsible Officer, in form and substance satisfactory
to the Administrative Agent, stating that the Reorganization Transactions have
been effected in accordance with the Plan of Exchange, without amendment,
modification or waiver of any kind not consented to by the Administrative Agent,
and that the conditions of this Section 6.03 have been satisfied.

Section 6.04 Disposition of Assets. The Borrower shall not, and shall not permit
any Significant Subsidiary (without the consent of the Required Banks, not to be
unreasonably withheld) to, sell, lease, transfer, assign or otherwise dispose of
any assets or any interest therein (whether now owned or hereafter acquired),
except (a) dispositions of obsolete or retired property not used or useful in
its business, (b) grants of Liens by the Borrower permitted under Section 6.01
and grants of Liens by Significant Subsidiaries, (c) disposition by the Borrower
of its interest in the Washington Public Power Supply System Nuclear Project
No. 3 in accordance with the settlement agreement among the Borrower, the
Washington Public Power Supply System and Bonneville Power Administration, as
the same may be amended, modified or supplemented from time to time,
(d) disposition by the Borrower of all or any portion of its transmission assets
in one or more RTO Transactions, (e) disposition by the Borrower of its
interests in the Colstrip Project and related assets, (f) disposition of
receivables and related properties or interests therein, and (g) other
dispositions of assets (not otherwise permitted by clauses (a)-(f) of this
Section) made in the ordinary course of business not exceeding in any fiscal
year 5% of the assets of the Borrower and its Subsidiaries as of the end of the
prior fiscal year, computed and consolidated in accordance with GAAP
consistently applied, and (h) other dispositions of assets (not otherwise
permitted by clauses (a)-(f) of this Section) not exceeding in any fiscal year
10% of the assets of the Borrower and its Subsidiaries as of the end of the
prior fiscal year, computed and consolidated in accordance with GAAP
consistently applied; provided, however, that notwithstanding anything in this
Section 6.04 to the contrary, this Section 6.04 shall not be deemed to prohibit
any disposition by a Significant Subsidiary if, after giving effect to the
consummation of such transaction, such Significant Subsidiary shall have or be
deemed to have a ratio of total long-term Indebtedness to total stockholders’
equity equal to or less than 1.5 to 1.0; and provided further, that the Borrower
and its Affiliates may consummate the Reorganization Transactions.

Section 6.05 Consolidated Total Debt to Consolidated Total Capitalization Ratio.
The Borrower shall not permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization to be, at any time, greater than 0.70 to 1.00.

Section 6.06 Avista Utilities Interest-Coverage Ratio. The Borrower shall not
permit the ratio of Avista Utilities EBITDA to Avista Utilities Interest Expense
for any four-fiscal-quarter period to be less than 1.6 to 1.

 

45



--------------------------------------------------------------------------------

Section 6.07 Public Utility Regulatory Borrowing Limits. The Borrower shall not
incur actual borrowings or commitments or issued and outstanding debt of the
Borrower in excess of the amount authorized by statute or by orders of public
utility commissions, as in effect from time to time.

Section 6.08 Investments. The Borrower shall not make any new Investments in any
Subsidiary (other than a Financing Subsidiary), except for Investments in an
aggregate amount (calculated, in the case of any acquisition or Investment,
based on the amount of consideration payable, and obligations incurred, by the
Borrower for such acquisition or Investment) not exceeding $75,000,000 in any
fiscal year of the Borrower, net of any distributions or other amounts received
by the Borrower during such fiscal year on Investments in such Subsidiaries.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening (and during the continuance) of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings, or any representation or warranty contained
in any certificate or other document furnished in connection with or pursuant to
any Loan Document, shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the scheduled maturity date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a), 5.05,
5.07(b) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement (other than those specified in (b),
(c) or (d) above) contained in any Loan Document, and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Bank to the Borrower;

(f) the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
when the aggregate unpaid principal amount is in excess of $40,000,000, when and
as the same shall

 

46



--------------------------------------------------------------------------------

become due and payable (after expiration of any applicable grace period), or
(ii) fail to observe or perform any other term, covenant, condition or agreement
(after expiration of any applicable grace period) contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or a
Significant Subsidiary or (iii) the winding-up or liquidation of the Borrower or
any Significant Subsidiary; and such proceeding or petition shall continue
undismissed, or an order or decree approving or ordering any of the foregoing
shall be entered and continue unstayed and in effect, for a period of 60 or more
days;

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Significant Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

(i) a final judgment or judgments shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof for the payment of money with
respect to which an aggregate amount in excess of $40,000,000 is not covered by
insurance, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Significant Subsidiary to enforce any such judgment;

(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 430(k)(1) of the
Code), shall have occurred with respect to any Plan or Plans that reasonably
could be expected to result in liability of the Borrower to the PBGC or to any
Plan or Plans in an aggregate amount exceeding $25,000,000, or the value of the
assets of any Plan is less than 80% of the “funding target” (as defined in Code
Section 430(d)(1)) of such Plan as of the last annual valuation date applicable

 

47



--------------------------------------------------------------------------------

thereto, and within 30 days after the reporting of any such Reportable Event to
the Administrative Agent or after the receipt by the Administrative Agent of a
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Borrower in writing that (i) the Required Banks have made a
determination that, on the basis of such Reportable Event or Reportable Events,
such failure to make a required installment or other payment or the fact that
the value of the assets of a Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the last annual valuation
date applicable thereto, there are reasonable grounds (A) for the termination of
any such Plan by the PBGC, (B) for the appointment by the appropriate United
States District Court of a trustee to administer any such Plan or (C) for the
imposition of a Lien in favor of any such Plan, and (ii) as a result thereof an
Event of Default exists hereunder; or a trustee shall be appointed by a United
States District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan;

(k) any Loan Document, at any time after its execution and delivery and for any
reason, shall cease to be in full force and effect, or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

(l) a Change in Control shall occur other than as a direct and proximate result
of the consummation of the Reorganization Transactions in strict compliance with
Section 6.03;

(m) the Lien purported to be created in any substantial portion of the property
of the Borrower purported to be made subject thereto pursuant to the First
Mortgage shall at any time fail to be a valid, perfected, first-priority Lien
(subject to Liens permitted to exist by the terms of the First Mortgage)
securing the obligations of the Borrower under the First Mortgage (including the
obligations of the First Mortgage Bond), and such failure shall constitute or
have resulted in a “Completed Default” under the First Mortgage; or

(n) the mortgage title insurance policy referred to in Section 4.02(a)(ix) or
any other mortgage title insurance policy purported to be issued for the benefit
of the trustee under the First Mortgage, at any time after its issuance and for
any reason, shall cease to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or the issuer of such policy denies that it has any or further
liability or obligation under such policy, or purports to revoke, terminate or
rescind such policy;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Banks, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon (A) the Commitments will automatically be
terminated and (B) the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment,

 

48



--------------------------------------------------------------------------------

demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding, and (iii) deliver to the Borrower
notice demanding redemption of the First Mortgage Bond; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the Commitments
shall automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

RELEASE OF COLLATERAL

Section 8.01 Release upon Commitment Reduction. In connection with any permanent
reduction in the Commitments pursuant to Section 2.09(b), the Administrative
Agent shall surrender to, or upon the order of, the Borrower the First Mortgage
Bond then held by the Administrative Agent against receipt by the Administrative
Agent of a substitute First Mortgage Bond in an amount equal to the total
Commitments after giving effect to the reduction.

Section 8.02 Release upon Termination and Repayment. The Administrative Agent
shall surrender to, or upon the order of, the Borrower all First Mortgage Bonds
then held by it pursuant hereto at the first time at which the Commitments shall
have been terminated and all amounts owing under this Agreement shall have been
paid in full.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment and Powers. In order to expedite the various
transactions contemplated by the Loan Documents, UBOC is hereby appointed to act
as Administrative Agent on behalf of the Banks. Each of the Banks hereby
irrevocably authorizes and directs the Administrative Agent to take such action
on behalf of such Bank under the terms and provisions of the Loan Documents, and
to exercise such powers thereunder as are specifically delegated to or required
of the Administrative Agent by the terms and provisions thereof, together with
such powers as are reasonably incidental thereto. The Administrative Agent is
hereby expressly authorized on behalf of the Banks, without hereby limiting any
implied authority, (a) to receive on behalf of each of the Banks any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued under the Loan Documents paid to the Administrative Agent, and
to distribute to each Bank its proper share of all payments so received as soon
as practicable; (b) to give notice promptly on behalf of each of the Banks to
the Borrower of any Event of Default of which the Administrative Agent has
actual knowledge acquired in connection with its agency hereunder; and (c) to
distribute promptly to each Bank copies of all notices, agreements and other
material as provided for in the Loan Documents as received by such
Administrative Agent.

 

49



--------------------------------------------------------------------------------

Section 9.02 Limitation on Liability. Neither the Administrative Agent nor any
of its directors, officers, employees or agents shall be liable to any Bank as
such for any action taken or omitted by any of them under the Loan Documents
except for its, his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation therein or the
contents of any document delivered in connection therewith or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements of the Loan
Documents. The Administrative Agent shall not be responsible to the Banks for
the due execution, genuineness, validity, enforceability or effectiveness of the
Loan Documents or any other instrument to which reference is made therein. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Banks, and, except as otherwise specifically provided herein, such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all the Banks. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any paper or document believed
by it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure or delay in performance or breach by any Bank
of any of its obligations under the Loan Documents or to any Bank on account of
the failure of or delay in performance or breach by any other Bank or the
Borrower of any of their respective obligations thereunder or in connection
therewith. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents or attorneys selected by it using reasonable care
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys selected and authorized to
act by it with reasonable care unless the damage complained of directly results
from an act or failure to act on the part of the Administrative Agent which
constitutes gross negligence or willful misconduct. Delegation to an attorney
for the Administrative Agent shall not release the Administrative Agent from its
obligation to perform or cause to be performed the delegated duty. The
Administrative Agent shall be entitled to advice of legal counsel selected by it
with respect to all matters arising under the Loan Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.

Section 9.03 Other Transactions with Borrower. The Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Affiliate thereof as if it were not
the Administrative Agent.

Section 9.04 Reimbursement; Indemnification. Each Bank agrees (a) to reimburse
the Administrative Agent in the amount of such Bank’s Pro Rata Share of any
expenses incurred for the benefit of the Banks by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Banks, to the extent not reimbursed by
the Borrower and (b) to indemnify and hold harmless the Administrative Agent and
any of its directors, officers, employees or agents, on demand, in the amount of
its Pro Rata Share, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Administrative Agent or any of
them in any way relating to or arising out of the Loan

 

50



--------------------------------------------------------------------------------

Documents or any action taken or omitted by it or any of them under the Loan
Documents, to the extent not reimbursed by the Borrower; provided, however, that
no Bank shall be liable to the Administrative Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Section 9.05 Absence of Reliance. Each of the Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Banks also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under or based upon the Loan Documents,
any related agreement or any document furnished thereunder.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Banks and the Borrower. Upon
receipt of any such notice of resignation, the Required Banks may, with the
consent of the Borrower (which consent shall not be unreasonably withheld and
shall not be required during an Event of Default), appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the Banks
and after consultation with the Banks and the Borrower, appoint a successor
Administrative Agent. Upon the acceptance by any person of its appointment as a
successor Administrative Agent, such person shall thereupon succeed to and
become vested with all the rights, powers, privileges, duties and obligations of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations as Administrative Agent under the
Loan Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article IX shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

Section 9.07 Syndication Agent and Documentation Agent. Neither the Syndication
Agent nor the Documentation Agent shall have any rights, powers, obligations,
liabilities, responsibilities or duties under the Loan Document other than those
applicable to all Banks as such. Without limiting the foregoing, neither of the
Banks identified as “Syndication Agent” or “Documentation Agent” shall have or
be deemed to have any fiduciary relationship with any Bank. Each of the Banks
acknowledges that it has not relied, and will not rely, on any of the Banks so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

51



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:

(a) if to the Borrower, to:

Avista Corporation

1411 East Mission Avenue (99202)

P.O. Box 3727

Spokane, Washington 99220

Attention: Senior Vice President and Chief Financial Officer

Telecopy: 509-495-4879

(b) if to the Administrative Agent for credit matters, to:

Union Bank of California, N.A.

445 South Figueroa Street, 15th Floor

Los Angeles, California 90071

Attention: Power & Utilities

Telecopy: 213-236-4096

and if to the Administrative Agent for operational matters, to:

Union Bank of California, N.A.

1980 Saturn Street, Mail Code 4-957-161

Monterey Park, California 91754

Attention: Martha Arreaga, Commercial Loan & Agency Services

Telephone: 323-720-2578

Telecopy: 323-720-2780

E-mail: martha.arreaga@uboc.com

(c) if to a Bank, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Bank
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.

 

52



--------------------------------------------------------------------------------

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties, including any indemnities and reimbursement obligations, made by
the Borrower in the Loan Documents and in the certificates or other instruments
prepared or delivered in connection therewith or pursuant thereto shall be
considered to have been relied upon by the Banks and shall survive the making by
the Banks of the Loans and the execution and delivery to the Banks of any Notes
evidencing such Loans, regardless of any investigation made by the Banks, or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not been terminated.

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Bank, and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each Bank
and their respective successors and permitted assigns. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent or the Banks that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and permitted
assigns.

Section 10.04 Successors and Assigns.

(a) Subject to Section 6.03, the Borrower may not assign or delegate any of its
rights or duties under any of the Loan Documents without the prior written
consent of each of the Banks.

(b) Each Bank (including the Administrative Agent when acting as a Bank) may
assign to one or more assignees all or a portion of its interests, rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and the same portion of the applicable Loan or Loans at the time
owing to it); provided, however, that (i) except in the case of an assignment to
a Bank or Affiliate of a Bank, the Borrower and the Administrative Agent must
give their prior written consent to such assignment (which consents shall not be
unreasonably withheld), provided that the consent of the Borrower shall not be
required if an Event of Default shall exist, (ii) no assignee of any Bank shall
be entitled to receive any greater payment or protection under Section 2.11,
2.12(a) or 2.17 than such Bank would have been entitled to receive with respect
to the rights assigned or otherwise transferred unless such assignment or
transfer shall have been made at a time when the circumstances giving rise to
such greater payment did not exist, (iii) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Bank’s rights and
obligations under this Agreement, (iv) the amount of the Commitment of the
assigning Bank subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or, if less, the total
amount of such Bank’s Commitment), (v) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption and
a processing and recordation fee of

 

53



--------------------------------------------------------------------------------

$3,500 and (vi) the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section 10.04, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Bank under the Loan Documents and (B) the assigning Bank thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under the Loan Documents (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Bank’s rights and obligations under the Loan Documents, such Bank shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.13, 2.17 and 9.05, as well as to any Fees accrued for its account and
not yet paid).

(c) The Administrative Agent shall maintain a copy of each Assignment and
Assumption delivered to it, including the recordation of the names and addresses
of the Banks, and the Commitment of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent and the Banks may treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of the Loan Documents. The Register shall be available for inspection
by the Borrower and any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Bank hereunder),
the processing and recordation fee referred to in paragraph (b) above and, to
the extent required, the written consent of the Borrower and the Administrative
Agent to such assignment, the Administrative Agent shall (i) accept such
Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower. Upon the request
of the assignee, the Borrower, at its own expense, shall execute and deliver to
the Administrative Agent, a new Note or Notes to the order of such assignee in a
principal amount equal to the applicable Commitment assumed by it pursuant to
such Assignment and Assumption and, if the assigning Bank has retained a
Commitment, upon the request of the assigning Bank, the Borrower shall execute
and deliver a new Note to the order of such assigning Bank in a principal amount
equal to the applicable Commitment retained by it. Canceled Notes shall be
returned to the Borrower.

(e) Each Bank may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under the Loan Documents (including all or
a portion of its Commitment and the Loans owing to it and any Notes held by it);
provided, however, that (i) such Bank’s obligations under the Loan Documents
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other entities shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.11, 2.13 and 2.17 to the same
extent as if they were Banks (provided, that the amount of such benefit shall be
limited to the amount in respect of the interest

 

54



--------------------------------------------------------------------------------

sold to which the seller of such participation would have been entitled had it
not sold such interest) and (iv) the Borrower, the Administrative Agent and the
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under the Loan Documents, and such Bank
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans and to approve any amendment, modification or waiver of any
provision of the Loan Documents (other than amendments, modifications or waivers
(A) decreasing any Fees or the amount of principal of or the rate at which
interest is payable on the Loans, (B) extending any scheduled date for the
payment of Fees or principal of or interest on Loans, (C) extending the
expiration date of the Commitments or (D) releasing the First Mortgage Bond or
releasing all or substantially all of the collateral therefor, in each such case
except pursuant to Article VIII).

(f) Any Bank or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Bank by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information.

(g) Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special-purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Loan that such Granting Bank would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Loan, the Granting Bank shall be obligated to fund such
Loan pursuant to the terms hereof. The funding of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Bank to the same extent as if such
Loan were funded by such Granting Bank. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or payment under the Loan Documents for
which a Bank would otherwise be liable for so long as, and to the extent, the
Granting Bank provides such indemnity or makes such payment. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC. This paragraph may not be amended without the prior
written consent of each Granting Bank, all or any part of whose Loans are being
funded by an SPC at the time of such amendment.

(h) Any Bank may at any time assign for security purposes all or any portion of
its rights under the Loan Documents to a Federal Reserve Bank; provided that no
such assignment shall release a Bank from any of its obligations thereunder.

 

55



--------------------------------------------------------------------------------

Section 10.05 Expenses; Indemnity, Damage Waiver.

(a) The Borrower agrees to pay all reasonable out-of-pocket expenses (including
the reasonable fees, charges and disbursements of internal or external legal
counsel) (i) incurred by the Administrative Agent in connection with the
preparation of the Loan Documents or in connection with any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions thereby contemplated shall be consummated) or (ii) incurred by the
Administrative Agent or any Bank in connection with the enforcement or
protection of its rights in connection with the Loan Documents or any Loan.

(b) The Borrower agrees that it shall indemnify the Administrative Agent and the
Banks against and hold them harmless from any documentary taxes, assessments or
charges made by any Governmental Authority by reason of the execution and
delivery of this Agreement or any of the other Loan Documents.

(c) The Borrower agrees to indemnify the Administrative Agent and each Bank and
each of their respective directors, officers, employees and agents (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of, (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not, as to
any Indemnitee, apply to special, indirect or consequential damages to the
extent resulting from, or punitive damages awarded on account of, conduct by
such Indemnitee that is determined by a court of competent jurisdiction by final
and nonappealable judgment to have constituted gross negligence or willful
misconduct by such Indemnitee.

(e) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Bank. All amounts due under this
Section 10.05 shall be payable on written demand therefor.

 

56



--------------------------------------------------------------------------------

Section 10.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Loans shall have been accelerated as set forth in
Article VII, each of the Banks is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank (or person
Controlling such Bank) to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and other Loan Documents held by such Bank, irrespective of
whether or not such Bank shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower are owed to a
branch or office of such Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Bank under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Bank may have. Any Bank shall promptly notify the Borrower
after exercising its rights under this Section.

Section 10.07 Applicable Law. THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS OTHER
THAN THE FIRST MORTGAGE BOND, THE FIRST MORTGAGE AND THE SUPPLEMENTAL INDENTURE,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

Section 10.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Bank in exercising
any power or right under the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Banks hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Neither the Loan Documents nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Banks; provided, however, that no such
agreement shall (i) without the consent of the applicable Bank, (A) decrease the
principal of or the rate of interest on such Bank’s Loans or the Fees payable to
such Bank, (B) extend the date for any scheduled payment of principal of or
interest on such Bank’s Loans or the Fees payable to such Bank, or (C) increase
the amount or extend the expiration date of such Bank’s Commitment, or
(ii) without the consent of each Bank, (A) release the First Mortgage Bond or
release all or substantially all of the collateral therefor, in each such case
except pursuant to Article VIII, or (B) amend or modify the provisions of
Section 2.14, the provisions of this Section, the definition of “Required Banks”
or any other provision requiring the consent or agreement of each of the Banks;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent under the Loan Documents
without the prior written consent of the Administrative Agent. Each Bank and
each holder of a Note shall be bound by any

 

57



--------------------------------------------------------------------------------

waiver, amendment or modification authorized by this Section regardless of
whether its Note shall have been marked to make reference thereto, and any
consent by any Bank or holder of a Note pursuant to this Section shall bind any
person subsequently acquiring a Note from it, whether or not such Note shall
have been so marked.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein or in
any Notes to the contrary, if at any time the applicable interest rate, together
with all fees and charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Bank, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Bank in accordance with applicable law, the rate of interest
payable under any Note held by such Bank, together with all Charges payable to
such Bank, shall be limited to the Maximum Rate.

Section 10.10 Entire Agreement. Each Loan Document constitutes the entire
contract between or among the parties relative to the subject matter thereof,
and any previous agreement between or among the parties with respect to the
subject matter thereof is superseded by such Loan Document. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 10.11 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

 

58



--------------------------------------------------------------------------------

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Bank may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.16 USA Patriot Act Notification. Each Bank hereby notifies the
Borrower that, pursuant to the requirements of the USA Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act. The
Borrower agrees to cooperate with each Bank and provide true, accurate and
complete information to such Bank in response to any such request.

[Signature pages follow.]

 

59



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

AVISTA CORPORATION By:   /s/ Ann M. Wilson Name:   Ann M. Wilson Title:   VP
Finance Treasurer



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as Administrative Agent and a Bank By:   /s/
Pascal Uttinger Name:   Pascal Uttinger Title:   Vice President

 

ii



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and a Bank By:  
/s/ Tom Beil Name:   Tom Beil Title:   Vice President

 

iii



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Documentation Agent and a Bank By:   /s/ Jennifer
Fitzgerald Name:   Jennifer Fitzgerald Title:   Associate

 

iv



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:   /s/ Kevin D. Smith Name:   Kevin D. Smith
Title:   Senior Vice President

 

v



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Andrew Johnson Name:   Andrew Johnson Title:   Director

 

vi



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Kurban H. Merchant Name:   Kurban H.
Merchant Title:   Vice President

 

vii



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Mark W. Rogers Name:   Mark W. Rogers
Title:   Vice President

 

viii



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ Irja R. Otsa   /s/ Mary E. Evans Names:   Irja R.
Otsa   Mary E. Evans Title:   Associate Director, Banking Products Services, US

 

ix



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTE

 

$                                            , 2008

FOR VALUE RECEIVED, the undersigned, AVISTA CORPORATION, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
                             (the “Bank”), at the office of Union Bank of
California, N.A., as administrative agent (the “Administrative Agent”), at 445
South Figueroa Street, Los Angeles, California, on the Expiration Date, as
defined in the Credit Agreement dated as of November 26, 2008 among the
Borrower, the Banks listed in Schedule 2.01 thereto, JPMorgan Chase Bank, N.A.,
as Documentation Agent, Wells Fargo Bank, National Association, as Syndication
Agent, and the Administrative Agent (the “Credit Agreement”), the aggregate
unpaid principal amount of all Loans (as defined in the Credit Agreement) of the
Bank under the Credit Agreement, in lawful money of the United States of America
in immediately available funds, and to pay interest from the date hereof on the
principal amount hereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on the dates provided in the
Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All Loans evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates and maturity dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not affect the
obligations of the Borrower under this Note.

This Note is one of the Notes referred to in the Credit Agreement, which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. This Note shall be construed in accordance with
and governed by the laws of the State of New York and any applicable laws of the
United States of America.



--------------------------------------------------------------------------------

AVISTA CORPORATION By:     Name:   Title:  



--------------------------------------------------------------------------------

Loans and Payments

 

Date

  

Amount
and
Type of Loan

  

Maturity
Date

  

Payments of
Principal Interest

  

Unpaid Principal
Balance of Note

  

Name of Person
Making Notation

                                            



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”). The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
assigned amount and percentage interest identified below of the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Bank) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity, in each case related
to the rights and obligations sold and assigned pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment are without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.   Assignor:    __________________________________ 2.   Assignee:   
__________________________________      [an Affiliate of [identify existing
Bank]] 1 3.   Borrower:    Avista Corporation 4.   Administrative Agent: Union
Bank of California, N.A. 5.   Credit Agreement: Credit Agreement, dated as of
November 26, 2008, among Avista Corporation, the Banks listed in Schedule 2.01
thereto, JPMorgan Chase Bank, N.A., as Documentation Agent, Wells Fargo Bank,
National Association, as Syndication Agent, and Union Bank of California, N.A.,
as Administrative Agent

 

1

Include if applicable.



--------------------------------------------------------------------------------

6.   Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
[Commitments /
Revolving Credit
Exposures]3 for all
Banks4    Amount of
[Commitment /
Revolving Credit
Exposure]3 Assigned4    Percentage5 Assigned
of [Commitments /
Revolving Credit
Exposures]3 for all
Banks      $      $        %    $      $        %    $      $        %

 

[7.   Trade Date: ______________]6

Effective Date: _____________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:    Title:   ASSIGNEE [NAME OF
ASSIGNEE] By:     Name:   Title:  

 

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”)

 

3

Use “Revolving Credit Exposure[s]” if Commitments have been terminated;
otherwise, use “Commitment[s].”

 

4

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

5

Set forth, to at least 9 decimals, as a percentage of the Commitments /
Revolving Credit Exposures of all Banks thereunder.

 

6

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]7 Accepted: UNION BANK OF CALIFORNIA, N.A.,
    as Administrative Agent By:     Name:    Title:   [Consented to: AVISTA
CORPORATION By:     Name:   Title:]6  

 

7

To be included if such consent is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (iv) if it is a Non-U.S. Person (as defined in
Section 2.17(g) of the Credit Agreement), attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee;
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank; and (c) effective on the Effective Date, appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

ACCOUNT: Avista Corporation

FACILITY: 364-Day Revolving Credit Facility

LEGAL NAME OF BANK:

Operations Contact

(Repayments/Funding Matters)

 

Name

  

Title

  

Street Address

  

City, State and Zip

  

Telephone

  

Fax

  

E-Mail Address

  

Credit Contact

(Compliance Matters and Financial Statements)

 

Name

  

Title

  

Street Address

  

City, State and Zip

  

Telephone

  

Fax

  

E-Mail Address

  

Wire Instructions:

 

______________________________________________________________________________________
______________________________________________________________________________________
______________________________________________________________________________________



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMMITMENT INCREASE SUPPLEMENT

THIS COMMITMENT INCREASE SUPPLEMENT is made and dated as of _________________
____, by and among [ADDITIONAL COMMITMENT BANK] (the “Additional Commitment
Bank”), AVISTA CORPORATION, a Washington corporation (the “Borrower”), and UNION
BANK OF CALIFORNIA, N.A., as Administrative Agent under the Credit Agreement,
dated as of November 26, 2008, among the Borrower, the Banks listed in Schedule
2.01 thereto, JPMorgan Chase Bank, N.A., as Documentation Agent, Wells Fargo
Bank, National Association, as Syndication Agent, and Union Bank of California,
N.A., as Administrative Agent (as amended, modified or supplemented from time to
time, the “Credit Agreement”). Terms used and not otherwise defined herein are
used herein with the meanings ascribed thereto in the Credit Agreement.

WHEREAS, pursuant to Section 2.09(c) of the Credit Agreement, the Borrower
desires to have the aggregate amount of the Commitments increased; and

WHEREAS, the Additional Commitment Bank is willing to [become an additional
Bank] 1 [increase its Commitment]2;

NOW, THEREFORE, the parties hereto agree as follows:

1. Upon the effectiveness of this Commitment Increase Supplement, [the
Additional Commitment Bank shall be a party to the Credit Agreement and shall be
entitled to all of the rights, and be subject to all of the obligations, of a
Bank under the Credit Agreement]1 [the Commitment of the Additional Commitment
Bank shall be increased from $____________ to $                    .]2 [The
initial amount of the Additional Commitment Bank’s Commitment shall be
$                    .]1

2. The Additional Commitment Bank acknowledges, and agrees to comply with, its
obligation under Section 2.09(c) of the Credit Agreement to purchase assignments
of Loans from the other Banks on the effective date hereof.

3. This Commitment Increase Supplement shall become effective upon the execution
and delivery hereof by the Additional Commitment Bank, the Borrower and the
Administrative Agent.

4. This Commitment Increase Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

1

Include if Additional Commitment Bank is not an existing Bank.

 

2

Include if Additional Commitment Bank is an existing Bank.



--------------------------------------------------------------------------------

5. This Commitment Increase Supplement shall be construed in accordance with and
governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the day and year first written above.

 

[ADDITIONAL COMMITMENT BANK] By:     Name:   Title:   AVISTA CORPORATION By:    
Name:   Title:   UNION BANK OF CALIFORNIA, N.A.,
    as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

COMMITMENT EXTENSION SUPPLEMENT

THIS COMMITMENT EXTENSION SUPPLEMENT is made and dated as of _________________
____, by and among _________________________ (the “Additional Commitment Bank”),
AVISTA CORPORATION, a Washington corporation (the “Borrower”), and UNION BANK OF
CALIFORNIA, N.A., as Administrative Agent under the Credit Agreement, dated as
of November 26, 2008, among the Borrower, the Banks listed in Schedule 2.01
thereto, JPMorgan Chase Bank, N.A., as Documentation Agent, Wells Fargo Bank,
National Association, as Syndication Agent, and Union Bank of California, N.A.,
as Administrative Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”). Terms used and not otherwise defined herein are used
herein with the meanings ascribed thereto in the Credit Agreement.

WHEREAS, pursuant to Section 2.19(e) of the Credit Agreement, the Borrower
desires to have an aggregate amount of Commitments up to the aggregate amount of
the Existing Commitments extended; and

WHEREAS, the Additional Commitment Bank is willing to [become an additional
Bank]10 [increase its Commitment]11;

NOW, THEREFORE, the parties hereto agree as follows:

1. Upon the effectiveness of this Commitment Extension Supplement, [the
Additional Commitment Bank shall be a party to the Credit Agreement and shall be
entitled to all of the rights, and be subject to all of the obligations, of a
Bank under the Credit Agreement]1 [the Commitment of the Additional Commitment
Bank shall be increased from $____________ to $                    .]2 [The
initial amount of the Additional Commitment Bank’s Commitment shall be
$                    .]1

2. This Commitment Extension Supplement shall become effective upon the
execution and delivery hereof by the Additional Commitment Bank, the Borrower
and the Administrative Agent.

3. This Commitment Extension Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

1

Include if Additional Commitment Bank is not an existing Bank.

 

2

Include if Additional Commitment Bank is an existing Bank.



--------------------------------------------------------------------------------

4. This Commitment Extension Supplement shall be construed in accordance with
and governed by the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Extension
Supplement to be executed as of the day and year first written above.

 

[ADDITIONAL COMMITMENT BANK] By:     Name:   Title:   AVISTA CORPORATION By:    
Name:   Title:   UNION BANK OF CALIFORNIA, N.A.,
    as Administrative Agent By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 2.01

Names, Commitments and Addresses for Initial Banks

 

Bank

   Commitment

Union Bank of California, N.A.

445 South Figueroa Street

Los Angeles, CA 90071

Attention: Power & Utilities

Telecopy: (213) 236-4096

   $ 44,250,000

Wells Fargo Bank, National Association

601 West 1st Avenue, Suite 900

Spokane, WA 99201

Attention: Tom Beil / Jessy Hummel

Telecopy: (866) 917-7929

   $ 44,250,000

JPMorgan Chase Bank, N.A.

10 South Dearborn Street, Floor 9

Chicago, IL 60603

Attention: Jennifer Fitzgerald / Nancy Barwig

Telecopy: (312) 732-1762

   $ 26,500,000

KeyBank National Association

601 108th Avenue

Bellevue, WA 98004

Attention: Keven D. Smith

Telecopy: (425) 709-4565

   $ 22,000,000

SunTrust Bank

303 Peachtree Street, 4th Floor

Atlanta, GA 30308

Attention: Andrew Johnson / Molly O’Neill

Telecopy: (404) 827-6270

   $ 22,000,000

U.S. Bank National Association

1420 Fifth Avenue, 10th Floor

Seattle, WA 98101

Attention: Kurban Merchant

Telecopy: (206) 344-3654

   $ 17,500,000



--------------------------------------------------------------------------------

Bank

   Commitment

The Bank of New York Mellon

One Mellon Center, Suite 3600

Pittsburgh, PA 15258

Attention: Mark W. Rogers / Richard A. Matthews

Telecopy: (412) 236-6112

   $ 13,500,000

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Attention: Safraz Hassan

Telecopy: (203) 719-3888

   $ 10,000,000       

TOTAL:

   $ 200,000,000



--------------------------------------------------------------------------------

SCHEDULE 3.13

Significant Subsidiaries

None.



--------------------------------------------------------------------------------

SCHEDULE 4.02(a)(ii)

Required Governmental Approvals

Washington

Order Establishing Compliance with Chapter 80.08 of the Revised Code of
Washington, entered October 17, 2008, in Docket No. UE-081842 of the Washington
Utilities and Transportation Commission (“WUTC”), and Order Establishing
Compliance with Chapter 80.08 of the Revised Code of Washington, entered
November 7, 2008, in Docket No. UE-081842 of the WUTC.

Oregon

Electronic mail message from Steven T. Storm of the Public Utility Commission of
Oregon to Diane Thoren of the Borrower dated October 21, 2008.

Idaho

Order No. 30673, entered November 6, 2008, in Case No. AVU-U-08-02 of the Idaho
Public Utilities Commission.

Montana

Default Order No. 4535, entered July 2, 1979, in Docket No. 6690 of the Public
Service Commission of the State of Montana.



--------------------------------------------------------------------------------

SCHEDULE 6.01

Existing Secured Indebtedness

MORTGAGE, SUPPLEMENTAL INDENTURES & SERIES OF BONDS

 

MORTGAGE OR

SUPPLEMENTAL

INDENTURE

  

DATED AS OF

  

 

SERIES

   PRINCIPAL
AMOUNT
ISSUED    PRINCIPAL
AMOUNT
OUTSTANDING       NO.   

DESIGNATION

      Twenty-Sixth    April 1, 1993    24    Secured Medium-Term Notes, Series A
($250,000,000 authorized)    250,000,000    48,000,000 Twenty-Seventh    January
1, 1994    25    Secured Medium-Term Notes, Series B ($250,000,000 authorized)
   161,000,000    5,000,000 Thirty-second    September 1, 2003    30    6.125%
Series due 2013    45,000,000    45,000,000 Thirty-fourth    November 1, 2004   
32    5.45% Series due 2019    90,000,000    90,000,000 Thirty-fifth    December
1, 2004    33    Collateral Series 2004A    88,850,000    75,000,000
Thirty-eighth    May 1, 2005    37    Collateral Series 2005B    66,700,000   
66,700,000       38    Collateral Series 2005C    17,000,000    17,000,000
Thirty-ninth    November 1, 2005    39    6.25% Series due 2035    100,000,000


50,000,000

   100,000,000


50,000,000

Fortieth    April 1, 2006    40    Collateral Series due 2011    320,000,000   
320,000,000 Forty-first    December 1, 2006    41    5.70% Series due 2037   
150,000,000    150,000,000 Forty-second    April 1, 2008    42    5.95% Series
due 2018    250,000,000    250,000,000

Aggregate Principal Amount of Bonds Outstanding (through and including the
Forty-second Supplemental Indenture, but excluding the Forty-third Supplemental
Indenture) = $1,216,700,000.